--------------------------------------------------------------------------------





CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Lead Bookrunner,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
ADVANCED ENERGY INDUSTRIES, INC.
AE SOLAR ENERGY, INC.
SEKIDENKO, INC.,

as Borrowers,
AEI US SUBSIDIARY, INC.
AERA CORPORATION,

as Guarantors

Dated as of October 12, 2012







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
1.
DEFINITIONS AND CONSTRUCTION.    1

1.1.
Definitions    1

1.2.
Accounting Terms    1

1.3.
Code    1

1.4.
Construction    2

1.5.
Time References    2

1.6.
Schedules and Exhibits    2

2.
LOANS AND TERMS OF PAYMENT.    3

2.1.
Revolving Loans    3

2.2.
[Reserved].    3

2.3.
Borrowing Procedures and Settlements.    3

2.4.
Payments; Reductions of Commitments; Prepayments.    10

2.5.
Promise to Pay    13

2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    13

2.7.
Crediting Payments    15

2.8.
Designated Account    15

2.9.
Maintenance of Loan Account; Statements of Obligations    15

2.10.
Fees    15

2.11.
Letters of Credit.    16

2.12.
LIBOR Option.    22

2.13.
Capital Requirements    24

2.14.
Accordion    25

2.15.
Joint and Several Liability of Borrowers.    27

3.
CONDITIONS; TERM OF AGREEMENT.    28

3.1.
Conditions Precedent to the Initial Extension of Credit    28

3.2.
Conditions Precedent to all Extensions of Credit    28

3.3.
Maturity    29

3.4.
Effect of Maturity    29

3.5.
Early Termination by Borrowers    29

3.6.
Conditions Subsequent    30

4.
REPRESENTATIONS AND WARRANTIES.    30

4.1.
Due Organization and Qualification; Domestic Subsidiaries    30

4.2.
Due Authorization; No Conflict.    31

4.3.
Governmental Consents    31

4.4.
Binding Obligations; Perfected Liens    31

4.5.
Title to Assets; No Encumbrances    32

4.6.
Litigation    32

4.7.
Compliance with Laws    32





--------------------------------------------------------------------------------


4.8.
No Material Adverse Effect    32

4.9.
Solvency.    32

4.10.
Employee Benefits    32

4.11.
Environmental Condition    33

4.12.
Complete Disclosure    33

4.13.
Patriot Act    33

4.14.
Indebtedness    34

4.15.
Payment of Taxes    34

4.16.
Margin Stock    34

4.17.
Governmental Regulation    34

4.18.
OFAC    34

4.19.
Employee and Labor Matters    34

4.20.
[Reserved.]    35

4.21.
Leases    35

4.22.
Eligible Accounts    35

4.23.
Eligible Inventory    35

4.24.
Location of Inventory    35

4.25.
Inventory Records    35

5.
AFFIRMATIVE COVENANTS.    35

5.1.
Financial Statements, Reports, Certificates    35

5.2.
Reporting    36

5.3.
Existence    36

5.4.
Maintenance of Properties    36

5.5.
Taxes    36

5.6.
Insurance    36

5.7.
Inspection    37

5.8.
Compliance with Laws    37

5.9.
Environmental    37

5.10.
[Reserved.]    38

5.11.
Formation of Domestic Subsidiaries    38

5.12.
Further Assurances    38

5.13.
Lender Meetings    38

5.14.
Location of Inventory    38

5.15.
Compliance with ERISA and the IRC    39

6.
NEGATIVE COVENANTS.    39

6.1.
Indebtedness    39

6.2.
Liens    39

6.3.
Restrictions on Fundamental Changes    39

6.4.
Disposal of Assets    40

6.5.
Nature of Business    40

6.6.
Prepayments and Amendments    40

6.7.
Restricted Payments    41

6.8.
Accounting Methods    41





--------------------------------------------------------------------------------


6.9.
Investments    41

6.10.
Transactions with Affiliates    41

6.11.
Use of Proceeds    42

6.12.
Limitation on Issuance of Equity Interests    42

7.
FINANCIAL COVENANTS    42

8.
EVENTS OF DEFAULT.    42

8.1.
Payments    43

8.2.
Covenants    43

8.3.
Judgments    43

8.4.
Voluntary Bankruptcy, etc    43

8.5.
Involuntary Bankruptcy, etc    43

8.6.
Default Under Other Agreements    44

8.7.
Representations, etc    44

8.8.
Guaranty    44

8.9.
Security Documents    44

8.10.
Loan Documents    44

8.11.
Change of Control    44

8.12.
ERISA    44

9.
RIGHTS AND REMEDIES.    45

9.1.
Rights and Remedies    45

9.2.
Remedies Cumulative    45

10.
WAIVERS; INDEMNIFICATION.    46

10.1.
Demand; Protest; etc    46

10.2.
The Lender Group’s Liability for Collateral    46

10.3.
Indemnification    46

11.
NOTICES.    46

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.    47

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    50

13.1.
Assignments and Participations.    50

13.2.
Successors    54

14.
AMENDMENTS; WAIVERS.    54

14.1.
Amendments and Waivers    54

14.2.
Replacement of Certain Lenders.    56

14.3.
No Waivers; Cumulative Remedies    56

15.
AGENT; THE LENDER GROUP.    57

15.1.
Appointment and Authorization of Agent    57

15.2.
Delegation of Duties    57

15.3.
Liability of Agent    58





--------------------------------------------------------------------------------


15.4.
Reliance by Agent    58

15.5.
Notice of Default or Event of Default    58

15.6.
Credit Decision    58

15.7.
Costs and Expenses; Indemnification    59

15.8.
Agent in Individual Capacity    60

15.9.
Successor Agent    60

15.10.
Lender in Individual Capacity    60

15.11.
Collateral Matters.    61

15.12.
Restrictions on Actions by Lenders; Sharing of Payments.    62

15.13.
Agency for Perfection    63

15.14.
Payments by Agent to the Lenders    63

15.15.
Concerning the Collateral and Related Loan Documents    63

15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.    63

15.17.
Several Obligations; No Liability    64

15.18.
Lead Arrangers, Bookrunners, Co-Syndication Agents, and Co-Documentation
Agents.    64

16.
WITHHOLDING TAXES.    65

16.1.
Payments.    65

16.2.
Exemptions    65

16.3.
Reductions    66

16.4.
Refunds    67

17.
GENERAL PROVISIONS.    67

17.1.
Effectiveness    67

17.2.
Section Headings    67

17.3.
Interpretation    67

17.4.
Severability of Provisions    68

17.5.
Bank Product Providers    68

17.6.
Debtor-Creditor Relationship    68

17.7.
Counterparts; Electronic Execution    69

17.8.
Revival and Reinstatement of Obligations; Certain Waivers    69

17.9.
Confidentiality.    69

17.10.
Survival    70

17.11.
Patriot Act    70

17.12.
Integration    71

17.13.
Administrative Borrower as Agent for Borrowers.    71







--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice
Exhibit P-1    Form of Representations and Warranties of Officers
Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-2    Existing Letters of Credit
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens
Schedule P-3    Certain Liens Existing Prior to Closing Date
Schedule R-1    Real Property Collateral
Schedule 1.1    Definitions
Schedule 3.1    Conditions Precedent
Schedule 3.6    Conditions Subsequent
Schedule 4.1(b)    Capitalization of Borrowers
Schedule 4.1(c)    Capitalization of Borrowers’ Subsidiaries
Schedule 4.6(b)    Litigation
Schedule 4.10    Benefit Plans
Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness
Schedule 4.24    Location of Inventory
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting
Schedule 6.5    Nature of Business








--------------------------------------------------------------------------------


CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 12,
2012, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), ADVANCED ENERGY INDUSTRIES,
INC., a Delaware corporation (“Parent”), AE SOLAR ENERGY, INC., an Oregon
corporation (“AE Solar”), SEKIDENKO, INC., a Washington corporation (“Sekidenko”
and, together with Parent, AE Solar and any other person that may from time to
time become a party hereto as a borrower, each individually a “Borrower” and
collectively, “Borrowers”, as hereinafter further defined), AEI US SUBSIDIARY,
INC., a Delaware corporation (“AEI US”), and AERA CORPORATION, a Texas
corporation (“Aera” and, together with AEI US and any other person that may from
time to time become a party hereto as a guarantor, each individually a
“Guarantor” and collectively “Guarantors, as hereinafter further defined).
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Administrative Borrower requests an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Administrative Borrower
agree that they will negotiate in good faith amendments to the provisions of
this Agreement that are directly affected by such Accounting Change with the
intent of having the respective positions of the Lenders and Loan Parties after
such Accounting Change conform as nearly as possible to their respective
positions as of the date of this Agreement and, until any such amendments have
been agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, 1) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and 1) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (1) unqualified, and (1)
does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit
1.3.    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the

 
1

 




--------------------------------------------------------------------------------


Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations or the Guaranteed Obligation or the Secured Obligations (each as
defined in the Guaranty and Security Agreement) shall mean 1) the payment or
repayment in full in immediately available funds of (1) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans, (1)
all Lender Group Expenses that have accrued and are unpaid regardless of whether
demand has been made therefor, (1) all fees or charges that have accrued
hereunder or under any other Loan Document (including the Letter of Credit Fee
and the Unused Line Fee) and are unpaid, 1) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, 1) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization, 1) the receipt by Agent of cash collateral in order to secure
any other contingent Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, 1) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (1)
unasserted contingent indemnification Obligations, (1) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (1) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and 1) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time, as in effect in Chicago, Illinois on such day. For
purposes of the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each

 
2

 




--------------------------------------------------------------------------------


means “to and including”; provided that, with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.
1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.

2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount which in the aggregate at any one time outstanding shall not to
exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (1) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent) less
the sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the Borrowing Base
or the Maximum Revolver Amount. The amount of any Receivable Reserve, Inventory
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable and direct relationship to the event, condition or other
circumstance affecting the Loan Parties or any of their assets or business, or
fact affecting the Loan Parties or its assets or business that is the basis for
such reserve and shall not be duplicative of any other reserve established and
currently maintained. Upon establishment or increase in reserves, Agent agrees
to make itself available to discuss the reserve or increase, and Borrowers may
take such action as may be required so that the event, condition, circumstance,
or fact that is the basis for such reserve or increase no longer exists, in a
manner and to the extent reasonably satisfactory to Agent in the exercise of its
Permitted Discretion. In no event shall such opportunity limit the right of
Agent to establish or change such Receivable Reserve, Inventory Reserve, Bank
Product Reserve, or other Reserves, unless Agent shall have determined, in its
Permitted Discretion, that the event, condition, other circumstance, or fact
that was the basis for such Receivable Reserve, Inventory Reserve, Bank Product
Reserve, or other Reserves or such change no longer exists or has otherwise been
adequately addressed by Borrowers. To the extent that an event, condition,
matter or fact as to any

 
3

 




--------------------------------------------------------------------------------


Eligible Accounts or Eligible Inventory is addressed pursuant to the treatment
thereof within the applicable definition of such terms, Agent shall not also
establish a reserve to address the same event, condition, matter or fact.
2.2.    [Reserved].
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent and received by
Agent no later than 10:00 a.m. (1) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan and (1) on the Business
Day that is one (1) Business Day prior to the requested Funding Date in the case
of all other requests, specifying (1) the amount of such Borrowing and (1) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, each Borrower agrees that any such
telephonic notice will be confirmed in writing within 24 hours of the giving of
such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request.
(b)    Making of Swing Loans. In the case of a request for a Revolving Loan and
so long as either (1) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed 10% of the Maximum Revolver Amount, or (1) Swing Lender, in its sole
discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan denominated in US Dollars
(any such Revolving Loan made by Swing Lender pursuant to this Section 2.3(b)
being referred to as a “Swing Loan” and all such Revolving Loans being referred
to as “Swing Loans”) available to Borrowers on the Funding Date applicable
thereto by transferring immediately available funds in the amount of such
requested Borrowing to the Designated Account. Each Swing Loan shall be deemed
to be a Revolving Loan hereunder and shall be subject to all the terms and
conditions (including Section 3) applicable to other Revolving Loans, except
that all payments (including interest) on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (1) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is at least 1 Business Day prior to the
requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is 1 Business

 
4

 




--------------------------------------------------------------------------------


Day prior to the Funding Date, then each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m. on
the Business Day that is the requested Funding Date. After Agent’s receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrowers on the Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of Section
2.3(d)(ii), no Lender shall have an obligation to make any Revolving Loan, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (1) the requested Borrowing would
exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (1) after the
occurrence and during the continuance of a Default or an Event of Default, or
(1) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (1) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding

 
5

 




--------------------------------------------------------------------------------


the foregoing, the aggregate amount of all Protective Advances outstanding at
any one time shall not exceed 10% of the Maximum Revolver Amount.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (1) after
giving effect to such Revolving Loans, the outstanding Revolver Usage does not
exceed the Borrowing Base by more than 10% of the Maximum Revolver Amount, and
(1) after giving effect to such Revolving Loans, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount. In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing provisions, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of any Loan Party, which shall continue to be bound by
the provisions of Section 2.4(e)(1). Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, be secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrowers (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (1) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (1) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).

 
6

 




--------------------------------------------------------------------------------


(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of any Loan Party) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Revolving Loans, the Swing Loans, and the
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (1) for itself, with respect to the outstanding Extraordinary Advances,
and (1) with respect to Parent’s or its Domestic Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (1) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and (1)
if the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans, and Extraordinary Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances). Such amounts made available to Agent under
clause (2) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Extraordinary Advances and, together
with the portion of such Swing Loans or Extraordinary Advances representing
Swing Lender’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.

 
7

 




--------------------------------------------------------------------------------


Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Parent or its Domestic Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (1) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (1) second, to Issuing Lender, to the extent of the portion
of a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (1) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (1) fourth, to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers (upon the request of any Borrower, or Administrative Borrower on
behalf of such Borrower, and subject to the conditions set forth in Section 3.2)
as if such Defaulting Lender had made its portion of Revolving Loans (or other
funding obligations) hereunder, and (1) fifth, from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee

 
8

 




--------------------------------------------------------------------------------


payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by Section
14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall remain
effective with respect to such Defaulting Lender until the earlier of (y) the
date on which all of the Non-Defaulting Lenders, Agent, Issuing Lender, and
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Agent pursuant to Section 2.3(g)(ii) shall be
released to Borrowers). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Loan Party of its duties and obligations hereunder to Agent, Issuing
Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (1) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that, any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or any Loan Party’s rights or remedies
against any such Defaulting Lender arising out of or in relation to such failure
to fund. In the event of a direct conflict between the priority provisions of
this Section 2.3(g) and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one (1) Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral

 
9

 




--------------------------------------------------------------------------------


agreement to be entered into in form and substance reasonably satisfactory to
the Agent, for so long as such Letter of Credit Exposure is outstanding;
provided, that Borrowers shall not be obligated to cash collateralize any
Defaulting Lender’s Letter of Credit Exposure if such Defaulting Lender is also
the Issuing Lender;
(C)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Lender until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Lender shall not be required
to issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit can not be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Lender’s
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply
any such cash collateral to the payment of such Defaulting Lender’s Pro Rata
Share of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(a).
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (1) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (1) no failure by any
Lender to perform its obligations hereunder shall excuse any other Lender from
its obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.

 
10

 




--------------------------------------------------------------------------------


(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to Section
2.4(b)(iv), Section 2.4(d)(ii), and Section 2.4(e), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
(ii)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,

 
11

 




--------------------------------------------------------------------------------


(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably
(1)    to pay the principal of all Revolving Loans until paid in full,
(2)    to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof),
(3)    Ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause (3). during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve to (y) the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (z) with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders, and
(M)    thirteenth, to Borrowers (to be wired to the applicable Designated
Account) or such other Person entitled thereto under applicable law.

 
12

 




--------------------------------------------------------------------------------


(iii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by any Borrower (or Administrative Borrower on behalf of
such Borrower) to be for the payment of specific Obligations then due and
payable (or prepayable) under any provision of this Agreement or any other Loan
Document.
(v)    For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments, without premium or
penalty (except for the fee provided for in Section 2.10(d) hereof), to an
amount (which may be zero) not less than the sum of (1) the Revolver Usage as of
such date, plus (1) the principal amount of all Revolving Loans not yet made as
to which a request has been given by any Borrower (or Administrative Borrower on
behalf of such Borrower) under Section 2.3(a), plus (1) the amount of all
Letters of Credit not yet issued as to which a request has been given by
Administrative Borrower pursuant to Section 2.11(a). Each such reduction shall
be in an amount which is not less than $5,000,000 (unless the Revolver
Commitments are being reduced to zero and the amount of the Revolver Commitments
in effect immediately prior to such reduction are less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof), shall be made by providing
not less than 10 Business Days prior written notice to Agent, and shall be
irrevocable. Once reduced, the Revolver Commitments may not be increased. Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its ratable share thereof.
(d)    Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (except for the
fee, if any, provided for in Section 2.10(d)) hereof.
(e)    Mandatory Prepayments. If, at any time, (1) the Revolver Usage exceeds
(1) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then Borrowers shall promptly, but in any
event, within 1 Business Day prepay the Obligations in accordance with Section
2.4(f)(i) in an aggregate amount equal to the amount of such excess.

 
13

 




--------------------------------------------------------------------------------


(f)    Application of Prepayments. Each prepayment pursuant to Section 2.4(e)
shall, (i) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (ii) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).
2.5.    Promise to Pay. Borrowers agree to pay the Lender Group Expenses on the
earlier of 1) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred or 1) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (b)). Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5 shall survive payment or satisfaction in full of
all other Obligations.
2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a Libor Rate Loan, at a per annum rate
equal to the Libor Rate for the applicable Interest Period plus the Applicable
Margin for Libor Rate Loans, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
that shall accrue at a per annum rate equal to the Applicable Margin for LIBOR
Rate Loans times the undrawn amount of all outstanding Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to two (2) percentage points above the per annum rate
otherwise applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to two (2) percentage points
above the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in this Section
2.6(d), Section 2.10, Section 2.11(j) or Section 2.12(a), (1) all interest, all
Letter of Credit Fees, and all other fees payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day

 
14

 




--------------------------------------------------------------------------------


of each month and (1) all costs and expenses payable hereunder or under any of
the other Loan Documents, and all Lender Group Expenses shall be due and payable
on the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (1) on the first day of
each month or otherwise when due, all interest accrued during the prior month or
other applicable period on the Revolving Loans hereunder, (1) on the first day
of each month, all Letter of Credit Fees accrued or chargeable hereunder during
the prior month, (1) on the first day of each month, the Unused Line Fee accrued
during the prior month pursuant to Section 2.10(b), (1) as and when incurred or
accrued, all audit, appraisal, valuation, or other charges or fees payable
hereunder pursuant to Section 2.10(c), (1) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents, (1) as
and when incurred or accrued, all fees, charges, commissions, and costs provided
for in Section 2.11(j), (1) as and when incurred or accrued, all fees and costs
provided for in Section 2.10 (a) or (c), (1) as and when incurred or accrued,
all other Lender Group Expenses, and (1) as and when due and payable all other
payment obligations payable under any Loan Document or any Bank Product
Agreement (including any amounts due and payable to the Bank Product Providers
in respect of Bank Products). All amounts (including interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document or under any Bank Product Agreement) charged to the Loan
Account shall thereupon constitute Revolving Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Loans that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
In the case of Loans for which LIBOR Rate is used, interest is payable on the
last day of each relevant Interest Period (but not less frequently than
quarterly), and in the case of any other Loans, interest is payable monthly in
arrears.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Loan Parties and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented

 
15

 




--------------------------------------------------------------------------------


for payment. Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
2.8.    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by any Borrower (or Administrative Borrower on
behalf of such Borrower) and made by Agent or the Lenders hereunder. Unless
otherwise agreed by Agent and any Borrower (or Administrative Borrower on behalf
of such Borrower), any Revolving Loan or Swing Loan requested by any Borrower
(or Administrative Borrower on behalf of such Borrower) and made by Agent or the
Lenders hereunder shall be made to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Lender for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Administrative Borrower monthly statements regarding the Loan Account, including
the principal amount of the Revolving Loans, interest accrued hereunder, fees
accrued or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Group Expenses
accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after Agent first makes such a statement available to Borrowers,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent or
Lenders, as applicable, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, on the first day of each month from and after the Closing
Date up to the first day of the month prior to the date on which the Obligations
are paid in full and on the date on which the Obligations are paid in full, an
unused line fee (the “Unused Line Fee”) in an amount equal to the Applicable
Unused Line Fee Percentage per annum times the result of (i) the aggregate
amount of the Revolver Commitments, less (ii) the average amount of the Revolver
Usage during the immediately preceding month (or portion thereof).

 
16

 




--------------------------------------------------------------------------------


(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination and appraisal fees and charges, as and when incurred or chargeable,
as follows (i) a fee of $1,000 per day, per examiner, plus reasonable
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of Borrowers performed by personnel employed by Agent, and (ii) the
fees or charges paid or incurred by Agent (but, in any event, no less than a
charge of $1,000 per day, per Person, plus reasonable out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of Parent or its
Domestic Subsidiaries, to establish electronic collateral reporting systems, or
to appraise the Collateral, or any portion thereof; provided, that so long as no
Event of Default shall have occurred and be continuing, Borrowers shall not be
obligated to reimburse Agent (A) for more than 2 field examinations during any
calendar year or more than 2 appraisals of the Collateral during any calendar
year if Excess Availability shall be greater than the greater of $20,000,000 or
40% of the Maximum Revolver Amount at all times during such calendar year or (B)
for more than 3 field examinations or more than 3 appraisals of Collateral
during any calendar year if Excess Availability shall be less than or equal to
the greater of $20,000,000 or 40% of the Maximum Revolver Amount at any time
during such calendar year.
(d)    Early Termination Fee. If for any reason this Agreement is terminated by
Borrowers or Guarantors prior to the first anniversary of the Closing Date, in
view of the impracticality and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties as to a reasonable calculation of Agent’s
and each Lender’s lost profits as a result thereof, Borrowers agree to pay to
Agent, for the benefit of Lenders, upon the effective date of such termination,
a prepayment premium in the amount equal to 1% of the Maximum Revolver Amount.
Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers and Guarantors agree that it is reasonable under the circumstances
currently existing (including, but not limited to, the borrowings that are
reasonably expected by Borrowers hereunder and the interest, fees and other
charges that are reasonably expected to be received by Agent and Lenders
pursuant to this Agreement). The early termination fee provided for in this
Section 2.10(d) shall be deemed included in the Obligations.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of any Borrower (or Administrative Borrower on behalf of such Borrower) made in
accordance herewith, Issuing Lender agrees to issue, or to cause an Underlying
Issuer (including, as Issuing Lender’s agent) to issue, a requested Letter of
Credit for the account of Borrowers. If Issuing Lender, at its option, elects to
cause an Underlying Issuer to issue a requested Letter of Credit, then Issuing
Lender agrees that it will enter into arrangements relative to the reimbursement
of such Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings or
other arrangements that provide for reimbursement of such Underlying Issuer with
respect to such drawings under Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a “Reimbursement Undertaking”)
with respect to Letters of Credit issued by such Underlying Issuer for the
account of Borrowers. By submitting a request to Issuing Lender for the issuance
of a Letter of Credit, any Borrower (or Administrative Borrower on behalf of
such Borrower) shall be deemed to have requested that (1) Issuing Lender issue
or (1) an Underlying Issuer issue the requested Letter of Credit (and, in such
case, to have requested Issuing Lender to issue a Reimbursement Undertaking with
respect to such requested Letter of Credit). Each Borrower acknowledges and
agrees that each Borrower is and shall be deemed to be an applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an

 
17

 




--------------------------------------------------------------------------------


Authorized Person and delivered to Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Lender
and (1) shall specify (1) the amount of such Letter of Credit, (1) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (1) the
proposed expiration date of such Letter of Credit, (1) the name and address of
the beneficiary of the Letter of Credit, and (1) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (1) shall be accompanied by such Issuer Documents as
Agent, Issuing Lender or Underlying Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Lender or Underlying Issuer generally requests for Letters of Credit in
similar circumstances. Anything contained herein to the contrary
notwithstanding, Issuing Lender may, but shall not be obligated to, issue or
cause the issuance of a Letter of Credit or to issue a Reimbursement Undertaking
in respect of an Underlying Letter of Credit, in either case, that supports the
obligations of Parent or its Subsidiaries in respect of (A) a lease of real
property to the extent that the face amount of such Letter of Credit or the
amount of such Reimbursement Undertaking exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (B) an
employment contract to the extent that the face amount of such Letter of Credit
or the amount of such Reimbursement Undertaking exceeds the highest compensation
payable under such contract for a period of one year.
(b)    Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:
(i)    the Letter of Credit Usage would exceed $7,500,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Lender shall not be required
to issue or arrange for such Letter of Credit to the extent (x) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Lender’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Lender
shall have no obligation to issue a Letter of Credit or a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, if (I)
any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Issuing Lender from issuing
such Letter of Credit or Reimbursement Undertaking or Underlying Issuer from
issuing such Letter of Credit, or any law applicable to Issuing Lender or
Underlying Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over Issuing Lender or
Underlying Issuer shall prohibit or request that Issuing Lender or Underlying
Issuer refrain from the issuance of letters of credit generally or such Letter
of Credit or

 
18

 




--------------------------------------------------------------------------------


Reimbursement Undertaking (as applicable) in particular, or (II) the issuance of
such Letter of Credit would violate one or more policies of Issuing Lender
applicable to letters of credit generally.
(d)    Any Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day immediately
following the Business Day on which such Issuing Lender issued any Letter of
Credit; provided that (y) until Agent advises any such Issuing Lender that the
provisions of Section 3.2 are not satisfied, or (z) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Lender, such Issuing Lender shall be required to so
notify Agent in writing only once each week of the Letters of Credit issued by
such Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Borrowers and the Lender
Group hereby acknowledge and agree that all Existing Letters of Credit (if any)
shall constitute Letters of Credit under this Agreement on and after the Closing
Date with the same effect as if such Existing Letters of Credit were issued by
Issuing Lender or an Underlying Issuer at the request of Borrowers on the
Closing Date. Each Letter of Credit shall be in form and substance reasonably
acceptable to Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the date such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans denominated in Dollars that are Base Rate Loans.
If a Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Lender shall be automatically converted into an obligation to pay the
resulting Revolving Loan. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse Issuing Lender, then to such Lenders and Issuing
Lender as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(a) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of Issuing Lender or the Revolving Lenders, Issuing Lender shall be deemed
to have granted to each Revolving Lender, and each Revolving Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Issuing Lender, such Lender’s
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Lender, such
Lender’s Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer and not reimbursed by Borrowers on the date due
as provided in Section 2.11(a), or of any reimbursement payment this is required
to be refunded (or that Agent or Issuing Lender elects, based upon the advice of
counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an

 
19

 




--------------------------------------------------------------------------------


amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.11(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
(f)    Borrowers hereby agree to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys fees and expenses incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, that Borrowers shall not be obligated hereunder to indemnify
the Lender Group or any Underlying Issuer for any loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. Borrowers agree to
be bound by the Underlying Issuer’s regulations and interpretations of any
Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from any Borrower’s
own interpretation or understanding. Borrowers understand that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer. Borrowers hereby agree to indemnify, save, defend, and hold
Issuing Lender and the other members of the Lender Group harmless with respect
to any loss, cost, expense (including reasonable and documented attorneys fees
and expenses), or liability (other than Taxes, which shall be governed by
Section 16) incurred by them as a result of Issuing Lender’s indemnification of
an Underlying Issuer; provided, that Borrowers shall not be obligated hereunder
to indemnify for any such loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of Issuing Lender or any other member of the
Lender Group.
(g)    Each Lender and Borrowers agree that, in paying any drawing under a
Letter of Credit, neither Issuing Lender nor any Underlying Issuer (as
applicable) shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit or the Underlying Letter of Credit (as applicable)) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of Issuing Lender,
any Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (1) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (1) any action taken or omitted in the absence
of gross negligence or willful misconduct; (1) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (1) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that, this assumption is not intended to, and shall not,
preclude Borrowers from pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of
Issuing Lender, any Underlying Issuer, Agent, any of the Lender-Related Persons
or Agent-Related Persons, nor any correspondent, participant or assignee of

 
20

 




--------------------------------------------------------------------------------


Issuing Lender or any Underlying Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.11(h) or for
any action, neglect or omission under or in connection with any Letter of Credit
or Issuer Document, including in connection with the issuance or any amendment
of any Letter of Credit, the failure to issue or amend any Letter of Credit, the
honoring or dishonoring of any demand under any Letter of Credit, or the
following of any Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrowers, except for any loss, cost, expense,
or liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. In furtherance and
not in limitation of the foregoing, Issuing Lender and each Underlying Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or Issuing Lender and any Underlying Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit and may disregard
any requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and neither Issuing Lender nor any
Underlying Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Neither Issuing Lender nor any Underlying Issuer shall be responsible for the
wording of any Letter of Credit (including any drawing conditions or any terms
or conditions that are ineffective, ambiguous, inconsistent, unduly complicated
or reasonably impossible to satisfy), notwithstanding any assistance Issuing
Lender or any Underlying Issuer may provide to Borrowers with drafting or
recommending text for any letter of credit application or with the structuring
of any transaction related to any Letter of Credit, and Borrowers hereby
acknowledge and agree that any such assistance will not constitute legal or
other advice by Issuing Lender or any Underlying Issuer or any representation or
warranty by Issuing Lender or any Underlying Issuer that any such wording or
such Letter of Credit will be effective. Without limiting the foregoing, Issuing
Lender or any Underlying Issuer may, as it deems appropriate, use in any Letter
of Credit any portion of the language prepared by Borrowers and contained in the
letter of credit application relative to drawings under such Letter of Credit.
Borrowers hereby acknowledge and agree that neither any Underlying Issuer nor
any member of the Lender Group shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.
(h)    The obligation of Borrowers to reimburse Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein

 
21

 




--------------------------------------------------------------------------------


being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit,
(iv)    any payment by Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or
(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.
(i)    Borrowers hereby authorize and direct any Underlying Issuer to deliver to
Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Issuing Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.
(j)    Borrowers shall pay to the Issuing Lender, for its own account, a
fronting fee equal to one hundred and twenty-five one thousandths of one percent
(0.125%) per annum, which fee shall be paid monthly in advance on the first
(1st) day of each month. Each Borrower acknowledges and agrees that any and all
issuance charges, usage charges, amendment, extension, renewal and drawing
charges, commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable promptly, but in any event, within one (1)
Business Day by Borrowers to Agent for the account of the Issuing Lender.
(k)    If by reason of (i) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by Issuing
Lender, any other member of the Lender Group, or Underlying Issuer with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors as from time to time in effect (and any successor
thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate

 
22

 




--------------------------------------------------------------------------------


Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided, that (1) Borrowers shall
not be required to provide any compensation pursuant to this Section 2.11(k) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrowers, and (1) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(k), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
(l)    Unless otherwise expressly agreed by Issuing Lender and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to any
Existing Letter of Credit), (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.
(m)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of an Interest Period (if any) greater than 3 months in duration, interest
shall be payable at 3 month intervals after the commencement of the applicable
Interest Period and on the last day of such Interest Period), (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof. On the last day of each applicable Interest Period, unless
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
at the written election of Administrative Agent or the Required Lenders,
Borrowers no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to

 
23

 




--------------------------------------------------------------------------------


exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. at least three
(3) Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section 2.12(b)(i) shall be made by delivery to Agent of a LIBOR Notice received
by Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Administrative Borrower setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.12(b)(ii) shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than five (5) LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.
(c)    Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income Tax laws)
and changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrowers and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (A) require such Lender to furnish to Borrowers a statement
setting forth in reasonable detail the basis for adjusting such LIBOR Rate and
the method for determining

 
24

 




--------------------------------------------------------------------------------


the amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, any Lender determines that (1) the adoption of
or change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (1) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Administrative Borrower of
such law, rule, regulation or guideline giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 
25

 




--------------------------------------------------------------------------------


(b)    If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (1)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the illegality
or impracticality of funding or maintaining LIBOR Rate Loans and (1) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith after the date of this Agreement
shall be deemed to be a change in law, rule, regulation or guideline for
purposes of Sections 2.12 and 2.13 and the protection of Sections 2.12 and 2.13
shall be available to each Lender and Issuing Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders or issuing banks affected
thereby to comply therewith. Notwithstanding any other provision herein, no
Lender or Issuing Lender shall demand compensation pursuant to this Section 2.13
if it shall not at the time be the general policy or practice of such Lender or
Issuing Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14.    Accordion.
(a)    At any time during the period from and after the Closing Date through but
excluding the Maturity Date, at the option of Borrowers (but subject to the
conditions set forth in clause (b) below), the Revolver Commitments and the
Maximum Revolver Amount may be increased by an amount in the aggregate for all
such increases of the Revolver Commitments and the Maximum Revolver Amount not
to exceed the Available Increase Amount (each such increase, an “Increase”).
Agent shall invite each Lender to increase its Revolver Commitments (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase at the interest margin
proposed by

 
26

 




--------------------------------------------------------------------------------


Borrowers, and if sufficient Lenders do not agree to increase their Revolver
Commitments in connection with such proposed Increase, then Agent or Borrowers
may invite any prospective lender who is reasonably satisfactory to Agent and
Borrowers to become a Lender in connection with a proposed Increase. Any
Increase shall be in an amount of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof. In no event may the Revolver Commitments and the
Maximum Revolver Amount be increased pursuant to this Section 2.14 on more than
three (3) occasions in the aggregate for all such Increases. Additionally, for
the avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$25,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount:
(iii)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
(iv)    each of the conditions precedent set forth in Section 3.2 are satisfied,
(v)    Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the four (4)
fiscal quarters (on a quarter-by-quarter basis) immediately following the
proposed date of the applicable Increase, and
(vi)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be (A) with respect
to Revolving Loans made pursuant to the increased Revolver Commitments, higher
than, lower than or equal to the interest margins applicable to Revolving Loans
set forth in this Agreement immediately prior to the date of the increased
Revolver Commitments, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.14 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments).
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    On the Increase Date, each of the Lenders having a Revolver Commitment
prior to the Increase Date (the “Pre-Increase Revolver Lenders”) shall
automatically be deemed to have assigned to any Lender which is acquiring a new
or additional Revolver Commitment on the Increase Date (the “Post-Increase
Revolver Lenders”), and such Post-Increase Revolver Lenders shall automatically
be deemed to have purchased from each Pre-Increase Revolver Lender, at the
principal amount thereof, such interests in the Revolving Loans and
participation interests in Letters of Credit on such Increase Date as shall be

 
27

 




--------------------------------------------------------------------------------


necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letters of Credit
will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
2.15.    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans or Letters of Credit issued under or pursuant to this Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Agent or Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might,

 
28

 




--------------------------------------------------------------------------------


but for the provisions of this Section 2.15 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Agent or Lender.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by Agent from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to Agent or any member of the
Lender Group hereunder or under any of the Bank Product Agreements are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations and, in the event of any
insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.
(i)    Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by

 
29

 




--------------------------------------------------------------------------------


such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with Section
2.4(b).
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder, including Bank Products) at any time shall
be subject to the following conditions precedent:
(i)    the representations and warranties of Parent or its Domestic Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);
(j)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof; and
(k)    if Borrowers are not delivering to Agent a Borrowing Base Certificate on
a regular basis (it being understood and agreed that a Borrowing Base
Certificate is being delivered on a regular basis if Agent has received a
Borrowing Base Certificate for the immediately preceding three (3) consecutive
calendar months as of the date that Agent receives any request for an extension
of credit hereunder), then any extension of credit shall be subject to the
following additional conditions precedent: (i) Agent shall have received not
less than thirty (30) days’ prior written notice of such requested extension of
credit, (ii) Agent shall have received a Borrowing Base Certificate as of the
end of the most recently ended calendar month and (iii) Agent shall have
completed a field examination, the results of which shall be satisfactory to
Agent..
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4.    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute

 
30

 




--------------------------------------------------------------------------------


and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
3.5.    Early Termination by Borrowers. Administrative Borrower has the option,
at any time upon ten (10) Business Days prior written notice to Agent, to
terminate this Agreement and terminate the Commitments hereunder by repaying to
Agent all of the Obligations in full. The foregoing notwithstanding, 1)
Administrative Borrower may rescind termination notices relative to proposed
payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
1) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).
3.6.    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1.    Due Organization and Qualification; Domestic Subsidiaries.
(l)    Each Loan Party (1) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (1) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (1) has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
(m)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time or as set forth in public filings made by Parent with the SEC, each
within a reasonable period of time after a change to reflect changes resulting
from transactions permitted under this Agreement) is a complete and

 
31

 




--------------------------------------------------------------------------------


accurate description of the authorized Equity Interests of each Loan Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 4.1(b) or as set forth in a public filing made by Parent with the SEC,
there are no subscriptions, options, warrants, or calls relating to any shares
of the Domestic Subsidiaries’ Equity Interest, including any right of conversion
or exchange under any outstanding security or other instrument. Each Loan Party
is not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.
(n)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Domestic Subsidiaries, showing: (1) the number of shares of each class
of common and preferred Equity Interests authorized for each of such Domestic
Subsidiaries, and (1) the number and the percentage of the outstanding shares of
each such class owned directly or indirectly by each Loan Party. All of the
outstanding Equity Interests of each such Domestic Subsidiary has been validly
issued and is fully paid and non-assessable.
4.2.    Due Authorization; No Conflict.
(g)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(h)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (1)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party or its Domestic Subsidiaries, the Governing
Documents of such Loan Party or its Domestic Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Loan Party or its Domestic Subsidiaries, (1) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under any
material agreement of such Loan Party or its Domestic Subsidiaries where any
such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (1) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of such Loan Party, other than Permitted Liens, or (1) require any
approval of any holder of Equity Interests of such Loan Party or any approval or
consent of any Person under any material agreement of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to
(other than filings required by the Securities and Exchange Commission), or
other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.

 
32

 




--------------------------------------------------------------------------------


(g)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(h)    Agent’s Liens are validly created Liens. Agent’s Liens will be perfected,
first priority Liens, subject as to priority to Permitted Liens, upon (i) in the
case of all Collateral in which a security interests may be perfected by filing
a financing statement under the Code, the filing of the UCC financing statement
naming such Borrower or Guarantor as “debtor” and Agent as “secured party” in
the office of the Secretary of State of the jurisdiction of incorporation of
such Borrower or Guarantor, (ii) with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, the
execution of a Control Agreement, (iii) in the case of letter-of-credit rights
that are not supporting obligations (as defined in the Code), the execution by
the issuer or any nominated person of an agreement granting control to Agent
over such letter-of-credit rights, and (iv) in the case of electronic chattel
paper, the completion of steps necessary to grant control to Agent over such
electronic chattel paper.
4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Domestic Subsidiaries has 1) good, sufficient and legal title to (in the case of
fee interests in Real Property), 1) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and 1) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements and, after the Closing Date, to the extent permitted
hereby. All of such assets are free and clear of Liens except for Permitted
Liens.
4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower threatened in writing against a Loan Party or any of its Domestic
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, threatened against a Loan Party or any of its Domestic
Subsidiaries, of (1) the parties to such actions, suits, or proceedings, (1) the
nature of the dispute that is the subject of such actions, suits, or
proceedings, (1) the procedural status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (1) whether any liability of the Loan
Parties’ and their Domestic Subsidiaries in connection with such actions, suits,
or proceedings is covered by insurance.
4.7.    Compliance with Laws. No Loan Party nor any of its Domestic Subsidiaries
1) is in violation of any applicable laws, rules, regulations, executive orders,
or codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or 1) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 
33

 




--------------------------------------------------------------------------------


4.8.    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Parent to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since March
31, 2012, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.
4.9.    Solvency.
(n)    Each Loan Party is Solvent.
(o)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits. Except as set forth on Schedule 4.10 (as such
Schedule may be updated from time to time, without the consent of any Lender or
Agent, to include retirement and severance plans that are required by a
Governmental Authority outside of the United States so long as such updated
Schedule is delivered together with written notice thereof to Agent), no Loan
Party, none of their Domestic Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.
4.11.    Environmental Condition. Except as set forth on Schedule 4.11, 1) to
each Loan Party’s knowledge, no Loan Party’s nor any of its Domestic
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Domestic Subsidiaries, or by previous owners or operators in the disposal of, or
to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, 1) to each Loan Party’s knowledge, no Loan Party’s
nor any of its Domestic Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, 1) no Loan Party nor any of its
Domestic Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Domestic Subsidiaries, and 1) no Loan Party nor
any of its Domestic Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Parent’s industry) furnished by or
on behalf of a Loan Party or its Domestic Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement
or the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Parent’s industry)
hereafter furnished by or on behalf of a Loan Party or its Domestic Subsidiaries
in writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or

 
34

 




--------------------------------------------------------------------------------


certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on May 19, 2012 represent, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Parent’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Parent to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Parent’s good faith estimate, projections or
forecasts based on methods and assumptions which Parent believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).
4.13.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the 1) Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and 1) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Domestic Subsidiaries
outstanding immediately prior to the Closing Date in an amount equal to or
greater than $250,000 (including Indebtedness arising from intercompany advances
made by any Foreign Subsidiary to any Loan Party) that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Domestic Subsidiaries
required to be filed by any of them have been timely filed, and all Taxes shown
on such Tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Domestic Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable. Each Loan Party and each of its
Domestic Subsidiaries have made adequate provision in its financial statements
in accordance with GAAP for all Taxes not yet due and payable. Each Loan Party
knows of no proposed Tax assessment against a Loan Party or any of its Domestic
Subsidiaries that is not being actively contested by such Loan Party or such
Domestic Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
4.16.    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

 
35

 




--------------------------------------------------------------------------------


4.17.    Governmental Regulation. No Loan Party nor any of its Domestic
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940. No Loan Party nor any of its Domestic
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.18.    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries 1) is a Sanctioned
Person or a Sanctioned Entity, 1) has its assets located in Sanctioned Entities,
or 1) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
4.19.    Employee and Labor Matters. There is (1) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Parent or
its Domestic Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or, to the knowledge of Borrower, threatened
against Parent or its Domestic Subsidiaries which arises out of or under any
collective bargaining agreement and that could reasonably be expected to result
in a material liability, (1) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or, to the knowledge of any Borrower or
Guarantor, threatened in writing against Parent or its Domestic Subsidiaries
that could reasonably be expected to result in a material liability, or (1) to
the knowledge of each Loan Party, no union representation question existing with
respect to the employees of Parent or its Domestic Subsidiaries and no union
organizing activity taking place with respect to any of the employees of Parent
or its Domestic Subsidiaries. Neither Parent or its Domestic Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied,
except for such liability that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. The hours worked
and payments made to employees of Parent or its Domestic Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from Parent or its Domestic Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Parent, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
4.20.    [Reserved.]
4.21.    Leases. Each Loan Party and its Domestic Subsidiaries enjoy peaceful
and undisturbed possession under all Real Property leases material to their
business and to which they are parties or under which they are operating, and,
subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its Domestic
Subsidiaries exists under any of them.
4.22.    Eligible Accounts. As to each Account that is identified by Borrowers
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is 1) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrower’s
business, 1) owed

 
36

 




--------------------------------------------------------------------------------


to the Borrowers without any known defenses, offsets, counterclaims and 1) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.
4.23.    Eligible Inventory. As to each item of Inventory that is identified by
the Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is 1) of good and merchantable quality, free from known
defects, and 1) not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.
4.24.    Location of Inventory. Except as set forth on Schedule 4.24 or for
locations which contain Inventory having an aggregate book value of not more
than $25,000, the Inventory of Loan Parties is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 4.24 (as such Schedule may be updated
pursuant to Section 5.14).
4.25.    Inventory Records. Each Loan Party keeps correct and accurate records
in all material respects itemizing and describing the type, quality, and
quantity of its and its Domestic Subsidiaries’ Inventory and the book value
thereof.
5.
AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall, and
shall cause each of their Domestic Subsidiaries to, comply with each of the
following:
5.1.    Financial Statements, Reports, Certificates. Loan Parties 1) will
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein, 1) agree that no Domestic Subsidiary of a Loan Party (except
to the extent that a Domestic Subsidiary acquired in a Permitted Acquisition has
a different fiscal year) will have a fiscal year different from that of
Borrower, 1) agree to maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP, and 1) agree that they
will (1) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their sales, and (1) maintain its
billing systems and practices substantially as in effect as of the Closing Date
and shall only make material modifications thereto with notice to, and with the
consent of, Agent.
5.2.    Reporting. Loan Parties 1) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and 1) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.
5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Domestic Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.
5.4.    Maintenance of Properties. Each Loan Party will, and will cause each of
its Domestic Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and

 
37

 




--------------------------------------------------------------------------------


Permitted Dispositions excepted (and except where the failure to so maintain and
preserve assets could not reasonably be expected to result in a Material Adverse
Effect).
5.5.    Taxes. Each Loan Party will, and will cause each of its Domestic
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material governmental assessments and Taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or Tax is the subject of a Permitted Protest.
5.6.    Insurance. Each Loan Party will, and will cause each of its Domestic
Subsidiaries to, at Borrower’s expense, 1) maintain insurance respecting each
Loan Party’s and its Domestic Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to Agent (it being agreed
that, as of the Closing Date, the insurance companies utilized by the Loan
Parties are acceptable to Agent) and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Loan Parties in effect as of the Closing
Date are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days prior written notice to
Agent of the exercise of any right of cancellation. If Parent or its Domestic
Subsidiaries fail to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Parent shall give Agent
prompt notice of any loss exceeding $250,000 covered by its or its Domestic
Subsidiaries’ casualty or business interruption insurance. Upon the occurrence
and during the continuance of an Event of Default, Agent shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
5.7.    Inspection.
(e)    Subject to Section 2.10(c), each Loan Party will, and will cause each of
its Domestic Subsidiaries to, permit Agent, any Lender, and each of their
respective duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
(provided an authorized representative of Parent shall be allowed to be present)
at such reasonable times and intervals as Agent or any Lender, as applicable,
may designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Parent and during regular business
hours.

 
38

 




--------------------------------------------------------------------------------


(f)    Subject to Section 2.10(c), each Loan Party will, and will cause each of
its Domestic Subsidiaries to, permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate. Agent agrees to provide
Parent with a copy of the report for any such valuation upon request by Parent
so long as (1) such report exists, and (1) Parent executes and delivers to Agent
a non-reliance letter reasonably satisfactory to Agent.
5.8.    Compliance with Laws. Each Loan Party will, and will cause each of its
Domestic Subsidiaries to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Each Loan Party will, and will cause each of its Domestic
Subsidiaries to,
(f)    Keep any property owned by Parent or its Domestic Subsidiaries free of
any Environmental Liens or post bonds or other financial assurances sufficient
to satisfy the obligations or liability evidenced by such Environmental Liens,
(g)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(h)    Promptly notify Agent of any release of which any Borrower or Guarantor
has knowledge of a Hazardous Material in any quantity required to be reported
pursuant to Environmental Laws from or onto property owned or operated by Parent
or its Domestic Subsidiaries and, to the extent required by applicable law, take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and
(i)    Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (1) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Domestic Subsidiaries, (1) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against Parent or its Domestic Subsidiaries, and (1) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.
5.10.    [Reserved.]
5.11.    Formation of Domestic Subsidiaries. Each Loan Party will, at the time
that any Loan Party forms any direct or indirect Domestic Subsidiary or acquires
any direct or indirect Domestic Subsidiary after the Closing Date, within 10
days of such formation or acquisition (or such later date as permitted by Agent
in its sole discretion) 1) cause such new Domestic Subsidiary to provide to
Agent a joinder to the Guaranty and Security Agreement, together with such other
security agreements (including mortgages with respect to any Real Property owned
in fee of such new Domestic Subsidiary with a fair market value greater than
$1,000,000), as well as appropriate financing statements (and with respect to
all property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Domestic Subsidiary); and 1) provide to Agent all other
documentation as may be reasonably requested by Agent, including one or more
opinions of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate and necessary with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a

 
39

 




--------------------------------------------------------------------------------


mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.
5.12.    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Loan Parties other than Excluded Property (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by Parent or any other Loan Party with a fair market value in excess of
$1,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if Parent or any other Loan Party refuses or fails
to execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, Parent and each other
Loan Party hereby authorizes Agent to execute any such Additional Documents in
the applicable Loan Party’s name and authorizes Agent, after Agent giving prior
written notice thereof to Administrative Borrower, to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by the Guarantors and are secured by all of the assets of Loan
Parties of a type constituting Collateral.
5.13.    Lender Meetings. Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Parent and
its Domestic Subsidiaries and the projections presented for the current fiscal
year of Parent.
5.14.    Location of Inventory. Except for locations which contain Inventory
having an aggregate book value of not more then $100,000, each Loan Party will
keep its Inventory only at the locations identified on Schedule 4.24; provided,
that Administrative Borrower may amend Schedule 4.24 so long as such amendment
occurs by written notice to Agent not less than 10 days prior to the date on
which such Inventory is moved to such new location and so long as such new
location is within the continental United States or Canada.
5.15.    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, Parent shall, and shall cause its Domestic
Subsidiaries to, (a) comply in all material respects with applicable provisions
of ERISA, the IRC and the regulations thereunder with respect to all Employee
Benefit Plans, (b) without the prior written consent of Agent and the Required
Lenders, not take any action or fail to take action the result of which could be
a material liability to the PBGC or to a Multiemployer Plan (other than claims
for benefits, contributions or premiums payable in the ordinary course), (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the IRC, other than any prohibited transaction that
could not reasonably be expected to result in liability other than de minimis
liability, and (d) operate each Employee Benefit Plan in such a manner that will
not incur any material Tax liability under Section 4980B of the IRC and (e)
furnish to Agent upon Agent’s written request such additional information about
any Employee Benefit Plan for which Parent or any Domestic Subsidiary, or ERISA
Affiliate could reasonably expect to incur any material liability as may be
reasonably requested by Agent.

 
40

 




--------------------------------------------------------------------------------


6.
NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not,
and will not permit any of their Domestic Subsidiaries to, do any of the
following:
6.1.    Indebtedness. Each Loan Party will not, and will not permit any of its
Domestic Subsidiaries to create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness; provided, that, in no event
will any Loan Party create, incur, suffer to exist, guarantee or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness for borrowed money owing to any Subsidiary of Parent that is not a
Loan Party unless Agent shall have received the Intercompany Subordination
Agreement which has been duly authorized, executed and delivered by such
Subsidiary.
6.2.    Liens. Each Loan Party will not, and will not permit any of its Domestic
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3.    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Domestic Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (1) any merger between Loan Parties, provided, that
a Borrower must be the surviving entity of any such merger to which it is a
party, (1) any merger between a Loan Party and a Subsidiary of such Loan Party
that is not a Loan Party so long as such Loan Party is the surviving entity of
any such merger, and (1) any merger between Subsidiaries of Parent that are not
Loan Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (1) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (1) the
liquidation or dissolution of a Loan Party (including a Guarantor but excluding
a Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (1) the liquidation or dissolution of a Subsidiary
of Parent that is not a Loan Party so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Parent
that is not liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Domestic Subsidiaries to convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of its or
their assets.
6.5.    Nature of Business. Each Loan Party will not, and will not permit any of
its Domestic Subsidiaries to make any change in the nature of its or their
business as described in Schedule 6.5 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities;

 
41

 




--------------------------------------------------------------------------------


provided, that the foregoing shall not prevent Parent and its Domestic
Subsidiaries from engaging in any (a) business that is reasonably related or
ancillary to its or their business or (b) any other technology-based business.
6.6.    Prepayments and Amendments. Each Loan Party will not, and will not
permit any of its Domestic Subsidiaries to,
(g)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (1) the Obligations in
accordance with this Agreement, (1) Permitted Intercompany Advances and (C)
Indebtedness (other than the Obligations) may be converted into Qualified Equity
Interests, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, except that
Indebtedness (other than the Obligations) may be converted into Qualified Equity
Interests, or
(h)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (1) the Obligations
in accordance with this Agreement, (1) Permitted Intercompany Advances, (1)
Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition of
Permitted Indebtedness and (1) any other Permitted Indebtedness if such
amendment, modification or change is not or could not be materially adverse to
the interest of Borrowers, Guarantors, Lenders or Agent, or
(ii)    the Governing Documents of any Loan Party or any of its Domestic
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
6.7.    Restricted Payments. Each Loan Party will not, and will not permit any
of its Domestic Subsidiaries to make any Restricted Payment; provided, that, so
long as it is permitted by law, and so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom,
(p)    Parent may make distributions to former employees, officers, or directors
of Parent (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Parent on account of repurchases of the Equity Interests of Parent held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Equity Interests of Parent,
(q)    Parent may pay cash dividends or repurchase or redeem its Equity
Interests in amounts legally available therefore, or make any payment to
purchase, retire or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent, including,
without limitation, rights in connection with convertible debt that is Permitted
Indebtedness, now or hereafter outstanding; provided, that, (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) Borrowers
shall have Excess Availability of not less than $12,500,000 immediately after
giving effect thereto, and (iii) the Loan Parties shall be in pro forma
compliance with the financial

 
42

 




--------------------------------------------------------------------------------


covenant in Section 7 of this Agreement for the test period most recently ended
prior to the paying of any such dividend or the making of any such payment,
retirement, repurchase or redemption, determined as if such dividend was paid or
such repurchase or redemption was made on the first day of such test period and
as if a Compliance Period exists, and
(r)    Parent may make cash payments in lieu of issuing Equity Interests
pursuant to Parent’s Loan Term Incentive Plan; provided, that, (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) Borrowers
shall have Excess Availability of not less than $12,500,000 immediately after
giving effect thereto, and (iii) the Loan Parties shall be in pro forma
compliance with the financial covenant in Section 7 of this Agreement for the
test period most recently ended prior to making any such payment determined as
if such payment was made on the first day of such test period and as if a
Compliance Period exists.
6.8.    Accounting Methods. Each Loan Party will not, and will not permit any of
its Domestic Subsidiaries to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
6.9.    Investments. Each Loan Party will not, and will not permit any of its
Domestic Subsidiaries to, directly or indirectly, make or acquire any Investment
or incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Domestic Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction with any Affiliate of Parent or any of its
Domestic Subsidiaries except for:
(f)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Domestic Subsidiaries, on
the one hand, and any Affiliate of Parent or its Domestic Subsidiaries, on the
other hand, so long as such transactions are no less favorable, taken as a
whole, to Parent or its Domestic Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,
(g)    (i) any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Domestic Subsidiary in the ordinary course
of business and consistent with industry practice, and (ii) any indemnity
provided for the benefit of directors (or comparable managers) of any Foreign
Subsidiary of Parent in the ordinary course of business and consistent with
industry practice, provided, that, a Loan Party shall be permitted to make
payments in respect of the indemnity under this Section 6.10(b)(ii) if and only
if, as of the date of any such payment (A) no Event of Default exists and is
continuing or would result therefrom, (B) Borrowers shall have Excess
Availability of not less than $12,500,000 immediately after giving effect
thereto, and (C) the Loan Parties shall be in pro forma compliance with the
financial covenant in Section 7 of this Agreement for the test period most
recently ended prior to making any such payment determined as if such payment
was made on the first day of such test period and as if a Compliance Period
exists,
(h)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Domestic Subsidiaries in the ordinary course of business and consistent with
industry practice,
(i)    transactions permitted by Section 6.3, Section 6.7 or Section 6.9,
including any Permitted Intercompany Advance,

 
43

 




--------------------------------------------------------------------------------


(j)    transactions solely between or among Loan Parties, and
(k)    transactions solely between or among Subsidiaries of Parent which are not
Loan Parties.
6.11.    Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than 1) on the Closing Date, to pay the fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
pay proceeds letter delivered to Agent on the Closing Date, and 1) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes, including, without limitation, working capital, capital expenditures,
general corporate purposes, to make Permitted Acquisitions and to pay dividends
or repurchase Equity Interests as permitted by Section 6.7(b); provided, that,
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors.
6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, Parent will not, and will not
permit any of its Domestic Subsidiaries to issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.
7.
FINANCIAL COVENANTS. Each Loan Party covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations,
during any Compliance Period, the Fixed Charge Coverage Ratio of Parent and its
Subsidiaries (on a consolidated basis) for the most recently ended period of
four consecutive fiscal quarters for which Agent has received financial
statements of Parent and its Subsidiaries shall not be less than 1.0:1.0;
provided, that, if Loan Parties are required to deliver financial statements on
a monthly basis pursuant to clause (a) of Schedule 5.1, then during any
Compliance Period, the Fixed Charge Coverage Ratio of Parent and its
Subsidiaries (on a consolidated basis) for the most recently ended period of
twelve consecutive fiscal months for which Agent has received financial
statements of Parent and its Subsidiaries shall not be less than 1.0:1.0.

8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1.    Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, 1) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three (3) Business Days,
1) all or any portion of the principal of the Loans, or 1) any amount payable to
Issuing Lender in reimbursement of any drawing under a Letter of Credit;
8.2.    Covenants. If any Loan Party or any of its Domestic Subsidiaries:
(c)    fails to perform or observe any covenant or other agreement contained in
any of (1) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit such Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and

 
44

 




--------------------------------------------------------------------------------


records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14, or 5.15 of this Agreement, (1)
Section 6 of this Agreement, (1) Section 7 of this Agreement, or (1) Section 7
of the Guaranty and Security Agreement;
(d)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.5, 5.8, and 5.12 of this Agreement and such
failure continues for a period of fifteen (15) days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent; or
(e)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (1) the
date on which such failure shall first become known to any officer of any Loan
Party or (1) the date on which written notice thereof is given to Administrative
Borrower by Agent;
8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $1,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Domestic Subsidiaries, or with respect
to any of their respective assets, and either 1) there is a period of 30
consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (1) a stay of enforcement thereof is not in effect, or 1)
enforcement proceedings are commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Domestic Subsidiaries;
8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Domestic Subsidiaries and any of the
following events occur: 1) such Loan Party or such Domestic Subsidiary consents
to the institution of such Insolvency Proceeding against it, 1) the petition
commencing the Insolvency Proceeding is not timely controverted, 1) the petition
commencing the Insolvency Proceeding is not dismissed within 60 calendar days of
the date of the filing thereof, 1) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Domestic Subsidiary, or 1) an order for relief shall have been issued or
entered therein;
8.6.    Default Under Other Agreements. If there is 1) a default in one or more
agreements to which a Loan Party or any of its Domestic Subsidiaries is a party
with one or more third Persons relative to a Loan Party’s or any of its Domestic
Subsidiaries’ Indebtedness involving an aggregate amount of $1,000,000 or more,
and such default (1) occurs at the final maturity of the obligations thereunder,
or (1) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Domestic
Subsidiary’s obligations thereunder, or 1) a default in or an involuntary early
termination of one or more Hedge Agreements to which a Loan Party or any of its
Domestic Subsidiaries is a party involving an aggregate amount of $1,000,000 or
more;
8.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that

 
45

 




--------------------------------------------------------------------------------


such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement and other than by reason of the dissolution of such Guarantor
in accordance with the terms of this Agreement);
8.9.    Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens, first
priority Lien on the Collateral covered thereby, except 1) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, 1) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $1,000,000, or 1) as the result of
an action or failure to act on the part of Agent;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Domestic Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Domestic Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Domestic Subsidiaries shall deny that such Loan
Party or its Domestic Subsidiaries has any liability or obligation purported to
be created under any Loan Document; or
8.11.    Change of Control. A Change of Control shall occur, whether directly or
indirectly.
8.12.    ERISA. The occurrence of any of the following events with respect to
any Loan Party or any of its ERISA Affiliates: (i) any Loan Party or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 or 430 of the IRC, any Loan Party
or any ERISA Affiliate is required to pay as contributions to such Pension Plan,
and such failure could reasonably be expected to result in liability in excess
of $1,000,000, (ii) an accumulated funding deficiency or funding shortfall in
excess of $1,000,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, individually or in the aggregate, (iii) a Termination Event
which could reasonably be expected to result in liability in excess of
$1,000,000 either individually or in the aggregate, or (iv) any Loan Party or
any ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and incurs a
withdrawal liability requiring payments in an amount exceeding $1,000,000.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(f)    (1) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other

 
46

 




--------------------------------------------------------------------------------


requirements of any kind, all of which are hereby expressly waived by Borrowers,
(1) terminate any Letter of Credit that may be terminated in accordance with its
terms, and (1) direct Borrowers to provide (and Borrowers agree that upon
receipt of such notice it will provide) Letter of Credit Collateralization to
Agent to be held as security for Borrowers’ reimbursement obligations for
drawings that may subsequently occur under issued and outstanding Letters of
Credit;
(g)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (1) any obligation of any Revolving
Lender to make Revolving Loans, (1) the obligation of the Swing Lender to make
Swing Loans, and (1) the obligation of Issuing Lender to issue Letters of
Credit; and
(h)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
it will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Parent’s or its
Domestic Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2.    The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: 1) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (1) the safekeeping of the Collateral, (1) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (1) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and 1) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 
47

 




--------------------------------------------------------------------------------


10.3.    Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them 1) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby (provided, that the indemnification in this
clause (a) shall not extend to (1) disputes solely between or among the Lenders,
(1) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (1) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), 1) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and 1) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Domestic Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of Parent or any of its Domestic Subsidiaries (each and all
of the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrowers shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, Affiliates or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to any Loan Party:
Advanced Energy Industries, Inc.
1625 Sharp Point Drive
Fort Collins, Colorado 80525



 
48

 




--------------------------------------------------------------------------------


Attn: John McMahon
Fax No.: (970) 407-5770
with copies to:
Polsinelli Shugart
1515 Wynkoop Street, Suite 600
Denver, Colorado 80202
Attn: Darren Hensley, Esq.
Fax No.: (303) 572-7883

If to Agent:
Wells Fargo Bank, National Association
150 S. Wacker Drive, Suite 2200
Chicago, Illinois 60606
Attn: Account Manager--Advanced Energy
Fax No.: (312) 332-0424

with copies to:
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue
New York, New York 10169
Attn: Michael Barocas, Esq.
Fax No. (212) 682-6104

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that 1) notices
sent by overnight courier service shall be deemed to have been given when
received, 1) notices by facsimile shall be deemed to have been given upon
confirmation of receipt (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient) and 1) notices by electronic mail
shall be deemed received upon the sender's receipt of an acknowledgment from the
intended recipient (such as by the "return receipt requested" function, as
available, return email or other written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(s)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(t)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST

 
49

 




--------------------------------------------------------------------------------


ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY AND EACH MEMBER OF
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b).
(u)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(v)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(w)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 
50

 




--------------------------------------------------------------------------------


(x)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (1) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (1) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (1) APPOINTMENT OF A RECEIVER, AND (1) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL

 
51

 




--------------------------------------------------------------------------------


ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(j)    (1) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Administrative Borrower; provided, that no consent of Administrative
Borrower shall be required (1) if an Event of Default has occurred and is
continuing, or (1) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than natural persons) of a Lender; provided further, that
Administrative Borrower shall be deemed to have consented to a proposed
assignment unless

 
52

 




--------------------------------------------------------------------------------


it objects thereto by written notice to Agent within five (5) Business Days
after having received notice thereof; and
(B)    Agent, Swing Lender, and Issuing Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (1) so long as no Event of Default has occurred
and is continuing, to an Ineligible Institution, (1) so long as no Event of
Default has occurred and is continuing, to a Competitor, or (1) to a natural
person,
(B)    no assignment may be made to a Loan Party, or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000);
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee.
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500;
and
(G)    the Assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent.
(iii)    Notwithstanding anything to the contrary contained herein, so long as
no Event of Default shall have occurred and be continuing and the Revolver
Commitments do not exceed $50,000,000 in the aggregate, Wells Fargo shall not
transfer or assign to any other Person any of its Revolver Commitment without
the prior written consent of Administrative Borrower.
(k)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (1) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (1) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the

 
53

 




--------------------------------------------------------------------------------


remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).
(l)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(1) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (1) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(1) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (1) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (1) such Assignee agrees that it will perform
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(m)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(n)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (1) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (1) the Originating Lender shall remain solely
responsible for the performance of such obligations, (1) Borrowers, Agent, and
the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, (1) no Lender shall transfer or
grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (1) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (1) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating, (1)
release all or substantially all of the Collateral or guaranties (except to the
extent expressly provided herein or in any of the Loan

 
54

 




--------------------------------------------------------------------------------


Documents) supporting the Obligations hereunder in which such Participant is
participating, (1) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (1) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (1) no participation shall be sold to a
natural person, (1) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party and (1) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(o)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information to the
assignee or participant which it now or hereafter may have relating to Parent
and its Subsidiaries and their respective businesses.
(p)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(q)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of any Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of any Loan to an Affiliate of such Lender or
a Related Fund of such Lender (1) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (1) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Loans to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

 
55

 




--------------------------------------------------------------------------------


(r)    In the event that a Lender sells participations in any Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(s)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no Loan
Party may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any Loan
Party from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Loan Party is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(d)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i)    increase the amount of any Commitment except in accordance with Section
2.14 or extend the expiration date of any Commitment of any Lender or amend,
modify, or eliminate the last sentence of Section 2.4(c)(i),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 
56

 




--------------------------------------------------------------------------------


(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or Section 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent’s Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”,
(ix)    contractually subordinate any of Agent’s Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii) or Section 2.4(e) or (f), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, any Loan Party or an
Affiliate of any Loan Party.
(e)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders,
(f)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts and Eligible Inventory)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount, or change Section
2.1(c),
(g)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender or
Underlying Issuer under this Agreement or the other Loan Documents, without the
written consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,

 
57

 




--------------------------------------------------------------------------------


(h)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(i)    Anything in this Section 14.1 to the contrary notwithstanding, (1) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Loan Parties,
shall not require consent by or the agreement of any Loan Party, and (1) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Sections 14.1(a)(i) through (iii) that
affect such Lender.
14.2.    Replacement of Certain Lenders.
(l)    If (1) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (1) any Lender makes a claim for compensation under Section 16, then
Administrative Borrower or Agent, upon at least five (5) Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Non-Consenting Lender”) or any Lender
that made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder. Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.
(m)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (1) all interest, fees and other amounts that may be due in
payable in respect thereof, and (1) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

 
58

 




--------------------------------------------------------------------------------


14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1.    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: 1) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters, 1) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, 1) make Revolving
Loans, for itself or on behalf of Lenders, as provided in the Loan Documents, 1)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, 1) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes, 1)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Parent or its Domestic Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and 1) incur and pay such Lender Group Expenses as Agent may
deem

 
59

 




--------------------------------------------------------------------------------


necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3.    Liability of Agent. None of the Agent-Related Persons shall 1) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or 1) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Domestic Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Domestic Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of Parent or its Domestic
Subsidiaries.
15.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely

 
60

 




--------------------------------------------------------------------------------


responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Domestic Subsidiaries or Affiliates, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Domestic Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable thereof. Whether or not the transactions contemplated

 
61

 




--------------------------------------------------------------------------------


hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrowers to do so)
from and against any and all Indemnified Liabilities; provided, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
15.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Domestic Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Parent or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.
15.9.    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Administrative
Borrower) and without any notice to the Bank Product Providers. If Agent resigns
under this Agreement, the Required Lenders shall be entitled, with (so long as
no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), to appoint a successor Agent for the Lenders (and the Bank
Product Providers). If, at the time that Agent’s resignation is effective, it is
acting as Issuing Lender or the Swing Lender, such resignation shall also
operate to effectuate its resignation as Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit, to cause the Underlying Issuer to issue Letters of
Credit, or to make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Administrative Borrower, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned). In any such event, upon the

 
62

 




--------------------------------------------------------------------------------


acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Domestic Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (1) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (1) constituting property being sold or disposed of if a release is
required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (1) constituting property in which Parent or its Domestic Subsidiaries
owned no interest at the time Agent’s Lien was granted nor at any time
thereafter, or (1) constituting property leased to Parent or its Domestic
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to, credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code, 1) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or 1) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law. In connection with any such credit bid or
purchase, (1) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a

 
63

 




--------------------------------------------------------------------------------


ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of Agent to credit bid or purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders and
the Bank Product Providers whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase), and (1) Agent,
based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by such acquisition
vehicle or vehicles and in connection therewith Agent may reduce the Obligations
owed to the Lenders and the Bank Product Providers (ratably based upon the
proportion of their Obligations credit bid in relation to the aggregate amount
of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Administrative Borrower at any
time, the Lenders will (and if so requested, the Bank Product Providers will)
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, that (1)
Agent shall not be required to execute any document necessary to evidence such
release on terms that, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, and (1) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of any Loan
Party in respect of) all interests retained by any Loan Party, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) to assure that the Collateral exists or is owned by
Parent or its Domestic Subsidiaries or is cared for, protected, or insured or
has been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise provided
herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.

 
64

 




--------------------------------------------------------------------------------


(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Domestic Subsidiaries or any
deposit accounts of Parent or its Domestic Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.
(b)    If, at any time or times any Lender shall receive (1) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(1) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (1) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

 
65

 




--------------------------------------------------------------------------------


(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Parent or its Domestic Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (1) make any
representation or warranty as to the accuracy of any Report, and (1) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent and its
Domestic Subsidiaries and will rely significantly upon Parent’s and its Domestic
Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (1) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (1) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Parent or its Domestic Subsidiaries to Agent that
has not been contemporaneously provided by Parent or such Domestic Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Domestic Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Parent or such Domestic Subsidiary, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.

 
66

 




--------------------------------------------------------------------------------


Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrowers or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18.    Lead Arrangers, Bookrunners, Co-Syndication Agents, and
Co-Documentation Agents. Each of the Sole Lead Arranger, Sole Lead Bookrunner,
co-syndication agents (if any), and co-documentation agents (if any), in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as Swing Lender, or as Issuing Lender.
Without limiting the foregoing, each of the Sole Lead Arranger, Sole Lead
Bookrunner, co-syndication agents, and co-documentation agents, in such
capacities, shall not have or be deemed to have any fiduciary relationship with
any Lender or any Loan Party. Each Lender, Agent, Swing Lender, Issuing Lender,
and each Loan Party acknowledges that it has not relied, and will not rely, on
the Sole Lead Arranger, Sole Lead Bookrunner, co-syndication agents, and
co-documentation agents in deciding to enter into this Agreement or in taking or
not taking action hereunder. Each of the Sole Lead Arranger, Sole Lead
Bookrunner, co-syndication agents, and co-documentation agents, in such
capacities, shall be entitled to resign at any time by giving notice to Agent
and Administrative Borrower.
16.
WITHHOLDING TAXES.

16.1.    Payments. All payments made by any Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Loan Parties shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Loan Parties shall not
be required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Each Loan Party will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of Tax receipts evidencing such payment by such Loan Party. Loan Parties
agree to pay any present or future stamp, value added or documentary Taxes or
any other excise or property Taxes, charges, or similar levies that arise from
any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.
16.2.    Exemptions.

 
67

 




--------------------------------------------------------------------------------


(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding Tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(xiii)    if such Lender or Participant is entitled to claim an exemption from
United States withholding Tax pursuant to the portfolio interest exception, (1)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a CFC related to Borrower within the meaning of Section
864(d)(4) of the IRC, and (1) a properly completed and executed IRS Form W-8BEN
or Form W-8IMY (with proper attachments);
(xiv)    if such Lender or Participant is entitled to claim an exemption from,
or a reduction of, withholding Tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(xv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(xvi)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(xvii)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding Tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 
68

 




--------------------------------------------------------------------------------


(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable. Each Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.
(e)    If a payment made to Agent or any Lender hereunder or under any other
Loan Document would be subject to withholding Tax imposed by FATCA if Agent or
such Lender fails to comply with applicable reporting and other requirements of
FATCA, Agent or such Lender shall deliver to Administrative Borrower and Agent,
at the time or times prescribed by applicable law or as reasonably requested by
Administrative Borrower or Agent, (1) two (2) accurate, complete and signed
certifications prescribed by applicable law or reasonably satisfactory to
Administrative Borrower and Agent that establish that such payment is exempt
from withholding Tax imposed by FATCA and (2) any other documentation reasonably
requested by Administrative Borrower or Agent sufficient for Administrative
Borrower and Agent to comply with their obligations under FATCA and to determine
that Agent or such Lender has complied with such applicable reporting and other
requirements of FATCA.
16.3.    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding Tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
Tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the

 
69

 




--------------------------------------------------------------------------------


Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.
16.4.    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Loan Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or the Loan Parties, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5.    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the

 
70

 




--------------------------------------------------------------------------------


amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Parent or its Subsidiaries
may obtain Bank Products from any Bank Product Provider, although neither Parent
nor any of its Subsidiaries required to do so. Each Loan Party acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers. If the
incurrence or payment of the Obligations by any Borrower or Guarantor or the
transfer to the Lender Group of any property in connection with the Obligations
should for any reason subsequently be asserted, or declared, to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is

 
71

 




--------------------------------------------------------------------------------


required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantors automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
17.9.    Confidentiality.
(c)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (1) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (1) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(1) as may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (1) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Administrative Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Administrative Borrower
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (1) as may be agreed to in advance in writing by
Administrative Borrower, (1) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that, (x)
prior to any disclosure under this clause (vi) the disclosing party agrees to
provide Administrative Borrower with prior written notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior written notice to Administrative Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (1) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (1) in connection with any assignment, participation or pledge
of any Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information hereunder subject to
the terms of this Section 17.9, (1) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Administrative Borrower with
prior written notice thereof, and (1) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.
(d)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan

 
72

 




--------------------------------------------------------------------------------


syndication and pricing reporting services or in its marketing or promotional
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of Parent or the other
Loan Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent;
provided, that, Agent shall obtain the prior written consent of Administrative
Borrower to any such disclosure, which consent shall not be unreasonably
withheld, delayed or conditioned.
(e)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
any Loan Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, SyndTrak or another similar secure electronic
system (the “Platform”) and certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities). The Loan Parties shall be
deemed to have authorized Agent and its Affiliates and the Lenders to treat
Borrower Materials at any time filed with the SEC as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States federal and state securities laws.
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf, and shall continue in full force
and effect as long as the principal of, or any accrued interest on, any Loan or
any fee or any other amount payable under this Agreement is outstanding or
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or been terminated.
17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Administrative Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct 1) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and 1) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and each Loan Party agrees to cooperate in
respect of the conduct of such searches and further agrees that the reasonable
costs and charges for such searches shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13.    Administrative Borrower as Agent for Borrowers.

 
73

 




--------------------------------------------------------------------------------


Each Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (together with its successors and assigns,
the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower and other Loan Party
hereby irrevocably appoints and authorizes the Administrative Borrower (a) to
provide Agent with all notices with respect to Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Borrower shall be deemed to be given by Loan Parties
hereunder and shall bind each Loan Party), (b) to receive notices and
instructions from members of the Lender Group (and any notice or instruction
provided by any member of the Lender Group to the Administrative Borrower in
accordance with the terms hereof shall be deemed to have been given to each Loan
Party), and (c) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement. It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Loan Parties in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Loan Party as a
result hereof. Each Loan Party expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Loan Party is dependent
on the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Loan Party hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Loan Party or by any third party whosoever, arising from or incurred by reason
of (i) the handling of the Loan Account and Collateral of Loan Parties as herein
provided, or (ii) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Loan Parties will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.13
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
[Signature pages to follow.]





 
74

 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BORROWERS


ADVANCED ENERGY INDUSTRIES, INC., as Borrower and Administrative Borrower


By: ________________________
Name:
Title:


AE SOLAR ENERGY, INC.


By: ________________________
Name:
Title:


SEKIDENKO, INC.


By: ________________________
Name:
Title:


GUARANTORS


AEI US SUBSIDIARY, INC.


By: ________________________
Name:
Title:


AERA CORPORATION


By: ________________________
Name:
Title:




AGENT AND LENDERS


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender


By: ___________________
Name: _________________
Title:    






--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____________________________ between _____________________
(“Assignor”) and _____________________________ (“Assignee”). Reference is made
to the Credit Agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.
1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrower to Assignor with respect to Assignor’s
share of the Advances and Term Loan assigned hereunder, as reflected on
Assignor’s books and records.
3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
Taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable Tax
treaty.

 
1

 




--------------------------------------------------------------------------------


4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the Settlement Date specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other electronic transmission all with the same force and
effect as if the same were a fully executed and delivered original manual
counterpart.
8.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
[NAME OF ASSIGNOR]


as Assignor




By    ______________________________
Name:
Title:





 
2

 




--------------------------------------------------------------------------------


[NAME OF ASSIGNEE]


as Assignee




By    ______________________________
Name:
Title:




ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent


By    ______________________________
Name:
Title:


ADVANCED ENERGY INDUSTRIES, INC.


By    ______________________________
Name:
Title:


 

 
3

 




--------------------------------------------------------------------------------


ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I


1.    Borrowers: Advanced Energy Industries, Inc., AE Solar Energy, Inc. and
Sekidenko, Inc. (“Borrowers”)
2.    Name and Date of Credit Agreement:
Credit Agreement, dated as of October 12, 2012, by and among Borrowers, certain
of their affiliates, the lenders from time to time a party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as agent

3.    Date of Assignment Agreement:                _____________
4.    Amounts:
a.
Assigned Amount of
Revolver Commitment                $_____________

b.    Assigned Amount of Revolving Loans        $_____________
5.    Settlement Date:                        _____________
6.    Purchase Price:                            $_____________
7.    Notice and Payment Instructions, etc.:
Assignee:                    Assignor:
_______________________________    ________________________
_______________________________    ________________________
_______________________________    ________________________


 

 
4

 




--------------------------------------------------------------------------------


8.    Agreed and Accepted:
[ASSIGNOR]                    [ASSIGNEE]


By:     ________________________    By:_____________________
Title:     ________________________    Title:___________________


Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent


By    ______________________________
Name:
Title:


ADVANCED ENERGY INDUSTRIES, INC.


By    ______________________________
Name:
Title:





 
5

 




--------------------------------------------------------------------------------


EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]




To:    Wells Fargo Bank, National Association, as Agent
150 South Wacker Drive
Chicago, Illinois 60606-4042
Attention: Account Manager -Advanced Energy


Re:    Compliance Certificate dated     __________________


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (the “Credit Agreement”)
dated as of October 12, 2012 by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Wells Fargo Bank, National Association, as agent for the Lenders (“Agent”),
Advanced Energy Industries, Inc., AE Solar Energy, Inc. and Sekidenko, Inc.
(collectively, “Borrowers”) and certain affiliates of Borrowers. Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Credit Agreement unless specifically defined herein.
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies that:
1.    The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end adjustments and the
lack of footnotes), and fairly presents in all material respects the financial
condition of Parent and its Subsidiaries.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Parent and its Domestic Subsidiaries have taken, are taking, or propose to take
with respect thereto.
4.    The representations and warranties of Parent and its Domestic Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof (except to the

 
1

 




--------------------------------------------------------------------------------


extent they relate to a specified date, in which case such representations and
warranties are true and correct as of such date), except as set forth on
Schedule 3 attached hereto.
5.    Attached hereto on Schedule 4 hereof are the calculations used in
determining whether Parent and its Subsidiaries are in compliance with the
covenant set forth in Section 7 of the Credit Agreement for the test period set
forth on Schedule 4 hereof (which calculations shall be provided to Agent
whether or not a Compliance Period exists and irrespective of the amount of
Excess Availability).
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
ADVANCED ENERGY INDUSTRIES, INC.
as Administrative Borrower


By:     ______________________________
Name:    ______________________________
Title:    ______________________________





 
2

 




--------------------------------------------------------------------------------


SCHEDULE 1
Financial Information




 

 
 
 




--------------------------------------------------------------------------------


SCHEDULE 2
Default or Event of Default




 

 
 
 




--------------------------------------------------------------------------------


SCHEDULE 3
Representations and Warranties




 

 
 
 




--------------------------------------------------------------------------------


SCHEDULE 4
Financial Covenants
 



 
 
 




--------------------------------------------------------------------------------


EXHIBIT L-1
FORM OF LIBOR NOTICE




Wells Fargo Bank, National Association, as Agent
150 South Wacker Drive
Chicago, Illinois 60606-4042
Attention: Account Manager - Advanced Energy


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement, dated as of October
12, 2012 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or replaced, the
“Credit Agreement”), by and among the lenders party thereto (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Wells Fargo Bank, National Association, as agent (together with its successors
and assigns in such capacity, “Agent”), Advanced Energy Industries, Inc., AE
Solar Energy, Inc. and Sekidenko, Inc. (collectively, “Borrowers”) and certain
affiliates of Borrowers. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the “LIBOR
Rate Loan”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].
The LIBOR Rate Loan will have an Interest Period of [1, 2 or 3] month(s)
commencing on _______________________.
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Administrative Borrower represents and warrants that no Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur
immediately after giving effect to the request above.

 
1

 




--------------------------------------------------------------------------------


Dated: ______________________






ADVANCED ENERGY INDUSTRIES, INC., as Administrative Borrower




By: _______________________
Name: _______________________
Title: _______________________













 
2

 




--------------------------------------------------------------------------------


Schedule A-1

to

Credit Agreement
Agent’s Account
Depository:    Wells Fargo Bank, N.A.
        San Francisco, CA
ABA No.:    
Account No.:    
Credit to:    Wells Fargo Bank, National Association
Reference:    Advanced Energy Industries, Inc.



 
 
 




--------------------------------------------------------------------------------


Schedule C-1

to

Credit Agreement
Revolver Commitments


Lender
Revolver Commitment
Wells Fargo Bank, National Association
$50,000,000
Total:
$50,000,000







--------------------------------------------------------------------------------


Schedule 1.1

to

Credit Agreement
Definitions
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or any of its Domestic Subsidiaries in a
Permitted Acquisition; provided, that such Indebtedness 1) was in existence
prior to the date of such Permitted Acquisition, and 1) was not incurred in
connection with, or in contemplation of, such Permitted Acquisition.
“Acquisition” means 1) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or 1) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: 1) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, 1) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and 1) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.




--------------------------------------------------------------------------------


“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
(or such other Deposit Account of Agent that has been designated as such, in
writing, by Agent to Administrative Borrower and the Lenders).
“Agent’s Liens” means the Liens granted by Parent or its Domestic Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
for the most recently completed month; provided, that for the period from the
Closing Date through and including December 31, 2012, the Applicable Margin
shall be set at Level III; provided further, that any time an Event of Default
has occurred and is continuing, the Applicable Margin shall be set at the margin
set at Level I:


Level
Average Excess Availability
Applicable Margin for Base Rate Loans
Applicable Margin for LIBOR Rate Loans


 
 
 
 
I
Less than or equal to $15,000,000
1%
2%
II
Greater than $15,000,000 but less than or equal to $35,000,000
0.75%
1.75%
III
Greater than $35,000,000
0.5%
1.5%



The Applicable Margin shall be re-determined as of the first day of each
calendar quarter.
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable margin set forth in the following table that corresponds to the
Average Excess Availability for the most recently completed month; provided,
that for the period from the Closing Date through and including December 31,
2012, the Applicable Unused Line Fee Percentage shall be set at Level III;
provided, further, that any time an Event of Default has occurred and is
continuing, the Applicable Unused Line Fee Percentage shall be set at the margin
set at Level I:



 
2

 




--------------------------------------------------------------------------------




Level
Average Excess Availability
Applicable Unused  
Line Fee Percentage
 
 
 
I
Less than or equal to $15,000,000
0.25%
II
Greater than $15,000,000 but less than or equal to $35,000,000
0.375%
III
Greater than $35,000,000
0.5%



The Applicable Unused Line Fee Percentage shall be re-determined as of the first
day of each month.
“Application Event” means the occurrence of 1) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or 1) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments Amount previously made pursuant to
Section 2.14 of the Agreement.
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Domestic Subsidiaries by a Bank Product
Provider: 1) credit cards (including commercial credit cards (including
so-called “procurement cards” or “P-cards”)), 1) credit card processing
services, 1) debit cards, 1) stored value cards, 1) Cash Management Services, or
1) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Domestic Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 
3

 




--------------------------------------------------------------------------------


“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
“Bank Product Obligations” means 1) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Domestic Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, 1) all Hedge Obligations, and 1) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent or
its Domestic Subsidiaries.
“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Parent
and its Domestic Subsidiaries in respect of Bank Product Obligations) in respect
of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of 1) the Federal Funds Rate plus one-half
(0.50%) percentage point 1) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of one (1) month and shall be determined on a daily
basis), plus one (1) percentage point, and 1) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.
“Base Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Base Rate.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Domestic Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 
4

 




--------------------------------------------------------------------------------


“Borrowers” means, collectively, the following (together with their respective
successors and assigns): (a) Advanced Energy Industries, Inc., a Delaware
corporation; (b) AE Solar Energy, Inc., an Oregon corporation; (c) Sekidenko,
Inc., a Washington corporation and (d) each other Person that becomes a borrower
after the Closing Date pursuant to Section 5.11 of the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
1)    (i) 85% of the amount of Eligible Accounts from Account Debtors other than
Extended Pay Account Debtors, plus
(ii) the lesser of (A) 85% of the amount of Eligible Accounts from Extended Pay
Account Debtors and (B) $5,000,000, minus
(iii) the amount, if any, of the Dilution Reserve, plus
1)    the lesser of
(1) $20,000,000, or
(1) the sum of (1) an amount equal to the lesser of (1) the product of 65%
multiplied by the value (calculated at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices) of Eligible
Inventory consisting of raw materials at such time, and (1) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the
Borrowers’ historical accounting practices) of Eligible Inventory consisting of
raw materials (such determination may be made as to different categories of
Eligible Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus (2) an amount equal to the lesser of (A) the
product of 70% multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Inventory consisting of finished goods at such time, and (B) the
product of 85% multiplied by the Net Recovery Percentage identified in the most
recent inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the
Borrowers’ historical accounting practices) of Eligible Inventory consisting of
finished goods (such determination may be made as to different categories of
Eligible Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus (3) the amount equal to the least of (A) the
product of 65% multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Inventory consisting of work in process at such time, (B) the product
of 85% multiplied by the Net Recovery Percentage identified in the most recent
inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the
Borrowers’ historical accounting practices) of Eligible Inventory consisting of
work in process (such determination may be made as to different categories of
Eligible Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time and (C) $4,000,000, minus

 
5

 




--------------------------------------------------------------------------------


1)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in Chicago, Illinois are authorized or required by law to remain
closed; provided that, when used in connection with any LIBOR Rate Loan, the
term “Business Day” shall exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Canadian Dollars” means Canadian dollars.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication 1) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, 1) expenditures made during such period to consummate one or more
Permitted Acquisitions, and 1) expenditures during such period that, pursuant to
a written agreement, are reimbursed by a third Person (excluding Parent or any
of its Affiliates).
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Cash Dominion Period” has the meaning specified therefor in the Guaranty and
Security Agreement.
“Cash Equivalents” means 1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, 1) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), 1) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, 1) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, 1) Deposit
Accounts maintained with (1) any bank that satisfies the criteria described in
clause (d) above, or (1) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, 1)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d)

 
6

 




--------------------------------------------------------------------------------


above, 1) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and 1) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change in Control” means that:
(a)    any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 30% or
more of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent;
(b)    any Person or two or more Persons acting in concert, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests
on a fully diluted basis; or
(c)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors; or
(d)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party, except as a result of a transaction
permitted by Section 6.3 of the Agreement.
“Claim” has the meaning specified therefore in Section 12(c) of the Agreement.
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Domestic Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
customs broker or other Person in

 
7

 




--------------------------------------------------------------------------------


possession of, having a Lien upon, or having rights or interests in Parent’s or
its Domestic Subsidiaries’ books and records, Equipment, or Inventory, in each
case, in form and substance reasonably satisfactory to Agent.
“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments.
“Competitor” means any Person which is a direct competitor of Parent or its
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of Parent
or its Subsidiaries; provided, that in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of
Parent or its Subsidiaries, shall not be deemed to be a direct competitor for
the purposes of this definition.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
to Agent.
“Compliance Period” means any period commencing on the date that Excess
Availability has fallen below $12,500,000 and ending on the date that Excess
Availability has been greater than $12,500,000 for any period of sixty (60)
consecutive days thereafter.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means 1) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and 1) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its Domestic
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Controlled Account Agreements” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Court” has the meaning specified therefore in Section 12(f) of the Agreement.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that 1) has failed to fund any amounts
required to be funded by it under the Agreement within one (1) Business Day of
the date that it is required to do so under the Agreement (including the failure
to make available to Agent amounts required pursuant to a Settlement or to make
a required payment in connection with a Letter of Credit Disbursement), 1)
notified

 
8

 




--------------------------------------------------------------------------------


the Administrative Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, 1) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, 1) failed, within one (1) Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, 1) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within one
(1) Business Day of the date that it is required to do so under the Agreement,
or 1) (1)becomes or is insolvent or has a parent company that has become or is
insolvent or (1)becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, or custodian or appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means 1) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and 1) thereafter, the interest rate
then applicable to Base Rate Loans (inclusive of the Applicable Margin
applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Administrative Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Administrative Borrower to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve months, that is the result of
dividing the Dollar amount of 1) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower's Accounts
during such period, by 1) Borrower’s billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition 1) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), 1) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, 1) provides for the
scheduled payments of dividends in cash, or 1) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity

 
9

 




--------------------------------------------------------------------------------


Interests, in each case, prior to the date that is 180 days after the Maturity
Date; provided, that, the incurrence of Permitted Indebtedness which is
convertible into Qualified Equity Interests shall not be deemed to constitute
Disqualified Equity Interests.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.
“Earn-Outs” means any portion of the purchase consideration which is payable in
respect of any Permitted Acquisition after the closing date for such Permitted
Acquisition
“EBITDA” means, with respect to any fiscal period:
(a)    consolidated net earnings (or loss) of Parent and its Subsidiaries,
minus
(b)    without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period to the extent included in determining consolidated
net earnings (or loss) for such period:
(i)    any extraordinary, unusual, or non-recurring gains,
(ii)    interest income, and
(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations,
plus
(c)    without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period to the extent included in determining consolidated
net earnings (or loss) for such period:
(i)    any non-cash extraordinary, unusual or non-recurring losses,
(ii)    Interest Expense,
(iii)    exchange, translation or performance losses relating to any hedging
transaction or foreign currency fluctuations,
(iv)    depreciation and amortization, and
(v)    income Tax expense.
EBITDA shall not include non-cash compensation expense. For the purposes of
calculating EBITDA for any period (each, a “Reference Period”), if at any time
during such Reference Period (and after the Closing Date), Parent or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and

 
10

 




--------------------------------------------------------------------------------


reasonably agreed upon by Parent and Agent or in such other manner acceptable to
Agent as if any such Permitted Acquisition or adjustment occurred on the first
day of such Reference Period. For purposes of this definition, EBITDA of Parent
and its Subsidiaries for each month set forth below shall be deemed to be the
amount set forth below opposite such month:
Month
EBITDA
9/1/2011
$15,706,000
10/1/2011
$1,798,000
11/1/2011
$3,904,000
12/1/2011
$(1,371,000)
1/1/2012
$115,000
2/1/2012
$7,759,000
3/1/2012
$2,423,000
4/1/2012
$4,776,000
5/1/2012
$6,377,000
6/1/2012
$6,881,000


    “Eligible Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of a Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:
(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or within 60 days of the original due date or, solely in
the case of Accounts owing by an Extended Pay Account Debtor, within 120 days of
the original invoice date or 60 days of the original due date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars or Canadian Dollars,
(f)    Accounts with respect to which the Account Debtor either (1) does not
maintain its chief executive office in the United States or Canada (unless such
Account Debtor is organized under the laws of the United States or any state
thereof, or Canada or any province thereof), or (1) is not organized under the
laws of the United States or any state thereof, or Canada or any province
thereof, or (1) is the government of any foreign country (including, without
limitation, Canada) or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public

 
11

 




--------------------------------------------------------------------------------


corporation, or other instrumentality thereof, unless (1) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (1) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,
(g)    Accounts with respect to which the Account Debtor is (1) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), (1) any state of the United States, (1) Canada or any department, agency
or instrumentality of Canada, or (1) any province or Canada,
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to an Account Debtor (other than Applied Materials,
Lam Research Corporation/Novellus Systems Inc. and NYT LLC) whose total
obligations owing to Borrowers exceed 15% of all Eligible Accounts, or Accounts
with respect to Lam Research Corporation/Novellus Systems Inc. (taken as a
whole), Applied Materials or NYT LLC whose total obligations owing to Borrowers
exceed 20% of all Eligible Accounts, in each case to the extent of the
obligations owing by such Account Debtor in excess of such applicable
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing applicable percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien (subject, as to priority, to the Permitted Liens set forth in
Sections (a), (b), (c) and (n) of the definition of Permitted Liens),
(l)    Accounts with respect to which (1) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (1) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(m)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(n)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services,
(o)    Accounts if the sale of goods or the rendition of services giving rise to
such Accounts is supported by a performance bond, surety bond or similar
instrument, unless the issuer of such bond or instrument shall have waived any
rights or interests in and to the Collateral pursuant to an agreement in form
and substance reasonably satisfactory to Agent; provided, that, any such Account
will be eligible to

 
12

 




--------------------------------------------------------------------------------


the extent that the amount of such Account exceeds the maximum liability of the
Loan Parties under or in connection with such bond if approved by the Agent in
its Permitted Discretion, or
(p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion, upon no less than three (3) Business Days prior written
notice to Administrative Borrower, based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent that such event,
condition or circumstance has not been identified by Agent or the field
examiners of Agent prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects in any material respect or could reasonably be
expected to adversely affect in any material respect the Accounts as determined
by Agent in its Permitted Discretion. Agent shall provide Administrative
Borrower with a reasonable opportunity to discuss the changed or new criteria
during such three (3) Business Day period.
“Eligible Inventory” means Inventory of Borrower consisting of first quality
finished goods held for resale in the ordinary course of Borrowers’ business,
and raw materials and work in process for such finished goods, in each case that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices;
provided, that, the value of Inventory consisting of work in process shall not
include the value of any labor or other services rendered to produce such
Inventory. An item of Inventory shall not be included in Eligible Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Borrower),
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.24 to the Agreement (as such Schedule may be
updated pursuant to Section 5.14 of the Agreement) or in-transit from one such
location to another such location,
(d)    it is in-transit to or from a location of Borrower (other than in-transit
from one location set forth on Schedule 4.24 to the Agreement (as such Schedule
may be updated pursuant to Section 5.14 of the Agreement) to another location
set forth on Schedule 4.24 to the Agreement),
(e)    it is located on real property leased by a Borrower or in a contract
warehouse or in the possession or control of a third party, in each case, unless
it is subject to a Collateral Access Agreement executed by the lessor,
warehouseman or other third party, as the case may be or Agent has established a
reserve with respect thereto, and unless it is segregated or otherwise
separately identifiable from goods of others, if any, stored on the premises,
(f)    it is the subject of a bill of lading or other document of title,

 
13

 




--------------------------------------------------------------------------------


(g)    it is not subject to valid and perfected first priority Agent’s Lien
(subject, as to priority, to the Permitted Liens set forth in Sections (a), (b),
(c), (g) and (p) of the definition of Permitted Liens),
(h)    it consists of goods returned or rejected by Borrower’s customers,
(i)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrower’s business which are not held
for sale in the ordinary course of Borrowers’ business, bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment,
(j)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or
(k)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Permitted Discretion, upon no less than three (3) Business Days prior written
notice to Administrative Borrower based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent that such event,
condition or circumstance has not been identified by a Agent or the field
examiners of Agent prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects in any material respect or could reasonably be
expected to adversely affect in any material respect the Inventory as determined
by Agent in its Permitted Discretion. Agent shall provide Administrative
Borrower with a reasonable opportunity to discuss the changed or new criteria
during such three (3) Business Day period.
“Eligible Transferee” means 1) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and 1) (1) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (1) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000; (1) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (1) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (1) such bank
has total assets in excess of $1,000,000,000; (d) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(f) during the continuation of an Event of Default, any other Person approved by
Agent; provided, that, no Loan Party or Affiliate of a Loan Party shall qualify
as an Eligible Transferee.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (a) that is maintained for employees of any Loan Party or
any ERISA Affiliate, (b) that has at any time within the preceding six (6) years
been maintained for the employees of any Loan Party or any current or former
ERISA Affiliate, (c) to which any Loan Party or any ERISA Affiliate makes
contributions or is required to make contributions, (d) to which any Loan Party
or any ERISA Affiliate

 
14

 




--------------------------------------------------------------------------------


has made or has been required to make contributions at any time within the
preceding six (6) years or (e) to which any Loan Party to any ERISA Affiliate
has, or has had at any time within the preceding six (6) years, any liability,
contingent or otherwise.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials 1) from any assets, properties, or
businesses of any Borrower, any Domestic Subsidiary of a Borrower, or any of
their predecessors in interest, 1) from adjoining properties or businesses, or
1) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Domestic Subsidiary of a Borrower, or any of their
predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Domestic Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means 1) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Domestic Subsidiaries under IRC Section 414(b), 1) any trade or business subject
to ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Domestic Subsidiaries under IRC Section 414(c), 1)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Domestic Subsidiaries is a member under IRC Section
414(m), or 1) solely for purposes of Section 302 of ERISA and Section 412 of the
IRC, any Person subject to ERISA that is a party to an arrangement with Parent
or any of its

 
15

 




--------------------------------------------------------------------------------


Domestic Subsidiaries and whose employees are aggregated with the employees of
Parent or its Domestic Subsidiaries under IRC Section 414(o).
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess” has the meaning specified in Section 2.14 of the Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Loan Parties aged in excess of historical levels with respect thereto and all
book overdrafts of Loan Parties in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Property” has the meaning specified in the Guaranty and Security
Agreement.
“Excluded Taxes” means (1) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits Taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (1) Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, and (1) any
United States federal withholding Taxes that would be imposed on amounts payable
to a Foreign Lender based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (1) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding Tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (1) additional United States federal
withholding Taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.
“Existing Letters of Credit” means those letters of credit which are issued for
the account of Borrower by an Issuing Lender which are outstanding prior to and
on the Closing Date and are described on Schedule E-2 to the Agreement.
“Extended Pay Account Debtors” means any Account Debtor in respect of an Account
that is subject to payment terms longer than net thirty (30) days which has been
approved by Agent in writing as an Extended Pay Account Debtor; provided, that,
the aggregate amount of all such Accounts shall not exceed $5,000,000 at any
time.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance

 
16

 




--------------------------------------------------------------------------------


issued by the U.S. Internal Revenue Service thereunder as a precondition to
relief or exemption from Taxes under such provisions).
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of 1) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, 1) principal payments in respect of Indebtedness
that are required to be paid during such period, 1) all federal, state, and
local income Taxes accrued during such period and 1) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interest)
during such period.
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
on a consolidated basis for any period, the ratio of (1) EBITDA for such period
minus Capital Expenditures made (to the extent not already incurred in a prior
period) or incurred during such period, to (1) Fixed Charges for such period.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States of America, the United States of America or the District of
Columbia.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantor” means, collectively, the following (together with their respective
successors and assigns): (a) AEI US Subsidiary, Inc., a Delaware corporation;
(b) Aera Corporation, a Texas corporation

 
17

 




--------------------------------------------------------------------------------


and (c) each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement.
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each Loan Party to Agent.
“Hazardous Materials” means 1) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, 1) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, 1) any flammable substances or explosives
or any radioactive materials, and 1) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Domestic Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
“Hedge Provider” means Wells Fargo or any of its Affiliates.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Indebtedness” as to any Person means 1) all obligations of such Person for
borrowed money, 1) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, 1) all obligations of such Person as a lessee under Capital
Leases, 1) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, 1) all obligations of such Person to pay the deferred purchase price of
assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), 1) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), 1) any Disqualified Equity
Interests of such Person, and 1) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (1)the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations

 
18

 




--------------------------------------------------------------------------------


guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (1)the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (1) if applicable, the limited
amount of such obligations, and (1) if applicable, the fair market value of such
assets securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
“Ineligible Institution” shall mean the Persons identified in writing to Agent
by Borrower on or prior to the Closing Date, which list of Persons is consented
to in writing by Agent (such consent not to be unreasonably withheld or
delayed).
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordinated note
executed and delivered by each of the Loan Parties and the other parties
thereto, the form and substance of which is reasonably satisfactory to Agent.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such Loan (or the continuation of a
LIBOR Rate Loan or the conversion of a Base Rate Loan to a LIBOR Rate Loan) and
ending 1, 2 or 3 months thereafter; provided, that, (a) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2 or 3 months after the date on which the Interest
Period began, as applicable, and (d) Borrowers may not elect an Interest Period
which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Reserves” means, as of any date of determination, 1) Landlord
Reserves and 1) those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves for slow moving Inventory and Inventory shrinkage) with
respect to Eligible Inventory or the Maximum Revolver Amount.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding

 
19

 




--------------------------------------------------------------------------------


1) commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and 1) bona fide accounts
receivable arising in the ordinary course of business), or acquisitions of
Indebtedness, Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustment for increases or decreases in value, or write-ups,
write-downs, or write-offs with respect to such Investment.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.
“Issuing Lender” means (a) Wells Fargo or any of its Affiliates or (b) any other
Lender that, at the request of Administrative Borrower and with the consent of
Agent, agrees, in such Lender’s sole discretion, to become an Issuing Lender for
the purpose of issuing Letters of Credit or Reimbursement Undertakings pursuant
to Section 2.11 of the Agreement.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of 1)
the number of months rent for which the landlord will have, under applicable
law, a Lien in the Inventory of Borrower to secure the payment of rent or other
amounts under the lease relative to such location, or 1) 3 months rent under the
lease relative to such location.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Lender and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
“Lender Group” means each of the Lenders (including Issuing Lender and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all 1) costs or expenses (including Taxes and
insurance premiums) required to be paid by Parent or its Domestic Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, 1) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with Parent or its
Domestic Subsidiaries under any of the Loan Documents, including, fees or
charges for background checks, OFAC/PEP searches, photocopying, notarization,
couriers and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, appraisal (including periodic collateral appraisals
or business valuations to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter), real
estate surveys, real estate title policies and endorsements, and environmental
audits, 1) Agent's customary fees and charges (as adjusted from time to time)
with respect to the disbursement of funds (or the receipt of funds) to or for
the account of Borrowers (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in

 
20

 




--------------------------------------------------------------------------------


connection therewith, 1) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, 1)
reasonable documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, 1) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, 1) Agent’s reasonable costs and expenses (including reasonable
documented attorneys fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Parent or any of its Domestic Subsidiaries,
1) Agent’s reasonable documented costs and expenses (including reasonable
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, 1) Agent’s and each Lender’s reasonable documented
costs and expenses (including reasonable documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Parent or any of its Domestic Subsidiaries
or in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any enforcement action or any Remedial Action with respect
to the Collateral, and 1) the fees, charges, commissions and costs provided for
in Section 2.11(j) of the Agreement (including any fronting fees) and all other
fees, charges, commissions, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time charged by the Underlying
Issuer or incurred or charged by Issuing Lender in respect of Letters of Credit
and out-of-pocket fees, costs, and expenses charged by the Underlying Issuer or
incurred or charged by Issuing Lender in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
“Letter of Credit Collateralization” means either 1) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all fees, charges and
commissions provided for in Section 2.11(j) of the Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 105% of the then existing Letter of Credit Usage, 1) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing
Lender, terminating all of such

 
21

 




--------------------------------------------------------------------------------


beneficiaries’ rights under the Letters of Credit, or 1) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit Fee and all fronting fees set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Usage” means, as of the date of determination, the sum of 1)
100% of the aggregate undrawn amount of all outstanding Letters of Credit, plus
1) 100% of the amount of outstanding time drafts accepted by an Underlying
Issuer as a result of drawings under Underlying Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum rate appearing on Macro*World’s
(www.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) two (2) Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by any Borrower (or Administrative Borrower on
behalf of such Borrower) in accordance with the Agreement (and, if any such rate
is below zero, the LIBOR Rate shall be deemed to be zero), which determination
shall be made by Agent and shall be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Loan” shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 
22

 




--------------------------------------------------------------------------------


“Loan Documents” means the Agreement, the Control Agreements, the Controlled
Account Agreements, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreements, any Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, any note or notes executed by a
Borrower in connection with the Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by Parent or any of its Domestic Subsidiaries and any member of the
Lender Group in connection with the Agreement.
“Loan Party” means any Borrower or Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means 1) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Domestic Subsidiaries, taken as a whole, 1) a material impairment
of Parent’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent), or 1) a
material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral as a result of an action
or failure to act on the part of Parent or its Subsidiaries.
“Maturity Date” means October 12, 2017.
“Maximum Revolver Amount” means $50,000,000, as decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and as increased by the amount of increases in the Revolver
Commitments made in accordance with Section 2.14 of the Agreement.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Domestic Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) of ERISA with respect to which any Loan Party, any of their Domestic
Subsidiaries, or any of their ERISA Affiliates has an obligation to contribute
or otherwise has any liability.
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 
23

 




--------------------------------------------------------------------------------


“Obligations” means 1) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, 1)
all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of an
Underlying Letters of Credit, and 1) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrowers under the
Loan Documents include the obligation to pay (1) the principal of the Revolving
Loans, (1) interest accrued on the Revolving Loans, (1) the amount necessary to
reimburse Issuing Lender for amounts paid or payable pursuant to Letters of
Credit or Reimbursement Undertakings and the amount necessary to reimburse
Underlying Issuer for amounts paid or payable pursuant to Letters of Credit, (1)
Letter of Credit commissions, charges, expenses, and fees, (1) Lender Group
Expenses, (1) fees payable under the Agreement or any of the other Loan
Documents, and (1) indemnities and other amounts payable by any Loan Party under
any Loan Document. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
“Parent” has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition so long as:

 
24

 




--------------------------------------------------------------------------------


(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of such Acquisition and, unless otherwise
agreed in writing by Agent, such Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Domestic Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Parent or its Domestic Subsidiaries as a result or
such Acquisition other than Permitted Liens,
(c)    Administrative Borrower has provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period and
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC; such
eliminations and inclusions to be created by adding the historical combined
financial statements of Parent (including the combined financial statements of
any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of the Person to be acquired (or the historical financial statements
related to the assets to be acquired) pursuant to the proposed Acquisition,
Parent and its Subsidiaries (1) would have been in compliance with the financial
covenant in Section 7 of the Agreement for the test period most recently ended
prior to the consummation of such Acquisition, determined as if such Acquisition
was consummated on the first day of such test period and as if a Compliance
Period exists, (1) are projected to be in compliance with the financial covenant
in Section 7 of the Agreement for the twelve month period immediately after the
proposed date of consummation of such proposed Acquisition assuming that a
Compliance Period will exist,
(d)    Borrowers shall have Availability in an amount not less than $12,500,000
immediately after giving effect to the consummation of the proposed Acquisition
and
(e)    Administrative Borrower has provided Agent with written notice of the
proposed Acquisition at least five (5) Business Days prior to the anticipated
closing date of the proposed Acquisition, copies of the acquisition agreement
and other material documents relative to the proposed Acquisition.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Parent and its Subsidiaries,
(b)    sales of Inventory to buyers, suppliers and customers in the ordinary
course of business (it being understood that the sale of end of life Inventory
to the supplier of such Inventory is a sale of Inventory in the ordinary course
of business),

 
25

 




--------------------------------------------------------------------------------


(c)    the use or transfer of money or Cash Equivalents (including intercompany
payments for payments of goods and services in the ordinary course of business)
in a manner that is not prohibited by the terms of the Agreement or the other
Loan Documents,
(d)    the licensing to any Person (including any Subsidiary of a Loan Party) of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,
(k)    (1) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Parent and its Domestic Subsidiaries to the extent not
economically desirable in the conduct of their business or (1) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), such lapse is not materially adverse to the interests of the Lender
Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    the sale or other disposition of property by a Loan Party to a Loan
Party, by a Subsidiary of Parent that is not a Loan Party to a Subsidiary of
Parent that is not a Loan Party, or by a Subsidiary of Parent that is not a Loan
Party to a Loan Party; provided, that, (i) if such transaction constitutes an
Investment, such transaction is permitted under Section 6.9 of the Agreement and
(ii) with respect to any property that constitutes Collateral, to the extent of
any security interests and lien of Agent with respect to such property prior to
its sale or other disposition, the security interest and lien of Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may request with respect thereto;
(o)    dispositions of assets acquired by Parent and its Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (1) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets, (1)
the assets to be so disposed are not necessary or economically desirable in
connection with the business of Parent and its Subsidiaries, (1) the assets to
be so disposed are readily identifiable as assets

 
26

 




--------------------------------------------------------------------------------


acquired pursuant to the subject Permitted Acquisition and (1) no Event of
Default shall have occurred and be continuing or would result therefrom, and
(p)    sales or dispositions of assets consisting of Collateral so long as (i)
the consideration received for such assets shall be in an amount at least equal
to the fair market value thereof, (ii) no less than 75% of the consideration
received for such assets shall be paid in cash, (iii) no Event of Default shall
have occurred and be continuing or would result therefrom and (iv) the aggregate
book value of all such assets shall not exceed $10,000,000 during any fiscal
year.
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents, as
well as Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,
(b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (1) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(1) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (1)
unsecured guarantees with respect to Indebtedness of Loan Parties to the extent
that the Person that is obligated under such guaranty could have incurred such
underlying Indebtedness,
(f)    unsecured Indebtedness of Parent that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (1) no Event of Default has occurred and
is continuing or would result therefrom, and (1) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent,
(g)    Acquired Indebtedness, so long as (i) at the time of the consummation of
a Permitted Acquisition involving such Acquired Indebtedness, no Event of
Default has occurred and is continuing or would result therefrom, (ii)there is
Excess Availability of not less than $12,500,000 immediately after giving effect
to such Acquired Indebtedness, and (iii) the Loan Parties shall be in pro forma
compliance with the financial covenant in Section 7 of the Agreement for the
test period most recently ended prior to the consummation of a Permitted
Acquisition involving such Acquired Indebtedness, determined as if such loan was
made on the first day of such period and as if a Compliance Period exists,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Parent or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess

 
27

 




--------------------------------------------------------------------------------


of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the year in which such Indebtedness is incurred and
such Indebtedness is outstanding only during such year,
(j)    the incurrence by Parent or its Domestic Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with Parent’s
and its Subsidiaries’ operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or Cash
Management Services,
(l)    unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase or redemption by Parent of the Equity
Interests of Parent that has been issued to such Persons, so long as (1) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, and (1) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $5,000,000,
(m)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
(n)    Indebtedness composing Permitted Investments,
(o)    Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(q)    unsecured Indebtedness (including Indebtedness convertible into Qualified
Equity Interests), the aggregate outstanding amount of which does not exceed
$200,000,000 so long as any such unsecured Indebtedness shall be on terms and
conditions reasonably acceptable to Agent,
(r)    unsecured Indebtedness consisting of contractual obligations with
suppliers for minimum purchase requirements; provided, that, each such contract
is entered into in the ordinary course of business,
(s)    any other unsecured Indebtedness incurred by Parent or any of its
Domestic Subsidiaries in an aggregate outstanding amount not to exceed
$25,000,000 at any one time; provided, that, (i) such Indebtedness shall be on
terms and conditions reasonably acceptable to Agent; (ii) as of the date of the
incurrence of any such Indebtedness and immediately after giving effect thereto,
no Event of Default has occurred and is continuing, and (iii) the Loan Parties
shall be in pro forma compliance with each financial covenant in Section 7 of
the Agreement for the test period most recently ended prior to such incurrence,
determined as if such Indebtedness was incurred on the first day of such test
period and as if a Compliance Period exists, and
(t)    unsecured Indebtedness of Parent or its Domestic Subsidiaries in respect
of Earn-Outs owing to sellers of assets or Equity Interests to Parent or its
Domestic Subsidiaries that is incurred in

 
28

 




--------------------------------------------------------------------------------


connection with the consummation of one or more Permitted Acquisitions so long
as such unsecured Indebtedness is on terms and conditions reasonably acceptable
to Agent.
Notwithstanding anything to the contrary contained on any of the Loan Documents,
Permitted Indebtedness shall not include (1) any guarantees by a Loan Party of
any Indebtedness of any Subsidiary of Parent that is not a Loan Party, except
(x) guaranties by a Loan Party of Indebtedness of such Subsidiary consisting of
Bank Product Obligations and (y) as otherwise agreed in writing by Agent or (2)
any Indebtedness of a Loan Party owing to a Subsidiary of Parent that is not a
Loan Party unless Agent shall have received the Intercompany Subordination
Agreement which has been duly executed and delivered by such Subsidiary as a
payee and such Loan Party as a payor.
“Permitted Intercompany Advances” means loans made by 1) a Loan Party to another
Loan Party, 1) a Subsidiary of Parent that is not a Loan Party to another
Subsidiary of Parent that is not a Loan Party, 1) a Subsidiary of Parent that is
not a Loan Party to a Loan Party, so long as Agent shall have received the
Intercompany Subordination Agreement, duly executed and delivered by such
Subsidiary as payee and such Loan Party as payor, and 1) a Loan Party to a
Subsidiary of Parent that is not a Loan Party so long as, in the case of this
clause (d), (1) at the time of the making of such loan, no Event of Default has
occurred and is continuing or would result therefrom, (1) Borrowers have Excess
Availability of not less than $12,500,000 immediately after giving effect to
each such loan, and (1) the Loan Parties shall be in pro forma compliance with
the financial covenant in Section 7 of the Agreement for the test period most
recently ended prior to the making of any such loan, determined as if such loan
was made on the first day of such period and as if a Compliance Period exists.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 
29

 




--------------------------------------------------------------------------------


(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    (1) loans and advances to employees, officers, and directors of Parent or
any of its Domestic Subsidiaries for the purpose of purchasing Equity Interests
in Parent so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Parent, and (1) loans and advances to
employees and officers of Parent or any of its Domestic Subsidiaries in the
ordinary course of business for any other business purpose and not to exceed (A)
$1,000,000 to any one employee and (B) an aggregate amount of $5,000,000 at any
one time,
(k)    Permitted Acquisitions,
(l)    Permitted Indebtedness,
(m)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent),
(n)    Investments resulting from entering into (1) Bank Product Agreements, or
(1) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(o)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(p)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Excess Availability will be not less than $12,500,000
immediately after giving effect to each such Investment, and the Loan Parties
shall be in pro forma compliance with the financial covenant in Section 7 of the
Agreement for the applicable test period most recently ended prior to the making
of any such Investment determined as if such Investment was made on the first
day of such period and as if a Compliance Period exists, any other Investments.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid Taxes, assessments, or other governmental charges or
levies that either (1) are not yet delinquent, or (1) do not have priority over
Agent’s Liens and the underlying Taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

 
30

 




--------------------------------------------------------------------------------


(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and licensors under
license agreements,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (1) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (1) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (1) are for sums not yet delinquent, or (1) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions (i) existing as of the date of the Agreement or (ii) that do not
materially interfere with or impair the use or operation thereof,
(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

 
31

 




--------------------------------------------------------------------------------


(q)    Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,
(r)    Liens existing on assets (other than Accounts, Inventory and proceeds and
products thereof) at the time such assets are (or the Person owning such assets
is) acquired pursuant to a Permitted Acquisition; provided, that, such Lien was
not created in contemplation of such Permitted Acquisition, and
(s)    Liens on assets which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $500,000; provided, that, as of the date such
Lien is granted, created or incurred, no Event of Default has occurred and is
continuing or would result therefrom.
Notwithstanding anything to the contrary contained in any of the Loan Documents,
Permitted Liens shall not include any Liens on assets of any Loan Party which
secure any Indebtedness or other obligations of any Subsidiary of Parent that is
not a Loan Party, except for Indebtedness of such Subsidiary consisting of Bank
Product Obligations or as otherwise agreed in writing by Agent.
“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal tax lien), or rental payment, provided that 1) a reserve with respect to
such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, 1) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and 1) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $2,500,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Primary Syndication” has the meaning ascribed thereto in the Fee Letter.

 
32

 




--------------------------------------------------------------------------------


“Projections” means Parent’s forecasted 1) balance sheets, 1) profit and loss
statements, and 1) cash flow statements, all prepared on a basis consistent with
Parent’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Loans, with respect to such Lender’s right to receive payments of interest,
fees, and principal with respect to the Loans, and with respect to all other
computations and other matters related to the Commitments or the Loans, the
percentage obtained by dividing (1) the Revolving Loan Exposure of such Lender
by (1) the aggregate Revolving Loan Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Lender,
and with respect to such Lender’s right to receive payments of Letter of Credit
fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (1) the Revolving
Loan Exposure of such Lender by (1) the aggregate Revolving Loan Exposure of all
Lenders; provided, that if all of the Revolving Loans have been repaid in full
and all Revolver Commitments have been terminated, but Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined as if the
Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (1) the
Revolving Loan Exposure of such Lender by (1) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Parent or one of its Domestic Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom 1) any cash of the seller
and its Affiliates used to fund any portion of such consideration and 1) any
cash or Cash Equivalents acquired in connection with such Acquisition.
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Domestic Subsidiaries) that is not a
Disqualified Equity Interest.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Domestic Subsidiaries and the improvements
thereto.

 
33

 




--------------------------------------------------------------------------------


“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Parent or its Domestic
Subsidiaries.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns, and reserves for Accounts, the
collection of which, Agent, in its Permitted Discretion, believes to be
doubtful, including by reason of the Account Debtor’s financial condition) with
respect to the Eligible Accounts or the Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Period” has the meaning set forth in the definition of EBITDA.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by 1)
a Lender, 1) an Affiliate of a Lender or 1) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 
34

 




--------------------------------------------------------------------------------


“Remedial Action” means all actions taken to 1) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, 1) prevent or minimize a release
or threatened release of Hazardous Materials so they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment, 1) restore or reclaim natural resources or the environment, 1)
perform any pre-remedial studies, investigations, or post-remedial operation and
maintenance activities, or 1) conduct any other actions with respect to
Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Representations and Warranties of Officers” means the Representations and
Warranties of Officers, substantially in the form of Exhibit P-1, containing
information with respect to Borrowers and Guarantors provided to Agent in
connection with the preparation of this Agreement and the other Loan Documents.
“Required Availability” means that Excess Availability exceeds $40,000,000.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (1) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (1) at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) with respect
to the Borrowing Base or the Maximum Revolver Amount that Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves with respect to 1) sums that Parent
or its Domestic Subsidiaries are required to pay under any Section of the
Agreement or any other Loan Document (such as Taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and 1) amounts owing by Parent or its
Domestic Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (other than a Permitted Lien), which Lien or trust,
in the Permitted Discretion of Agent likely would have a priority superior to
the Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other Taxes where given priority under applicable
law) in and to such item of the Collateral.
“Restricted Payment” means to 1) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent (including any payment in connection with any merger or
consolidation involving Parent) or to the direct or indirect holders of Equity
Interests issued by Parent in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent), or 1)
purchase, redeem, make any sinking fund or similar payment with respect to, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Parent), any Equity Interests issued by Parent, 1)
make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Parent now or
hereafter outstanding, and 1) make, or cause or suffer to permit any of Parent’s
Domestic Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund

 
35

 




--------------------------------------------------------------------------------


or similar payment with respect to, any Subordinated Indebtedness except (in the
case of this clause (d)) as otherwise permitted in writing by Agent.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Usage” means, as of any date of determination, the sum of 1) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus 1) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination 1) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and 1) after the termination of
the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Sanctioned Entity” means 1) a country or a government of a country, 1) an
agency of the government of a country, 1) an organization directly or indirectly
controlled by a country or its government, 1) a Person resident in or determined
to be resident in a country, in each case, that is subject to a country
sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Sole Lead Arranger” means Wells Fargo Bank, National Association in its
capacity as sole lead arranger.

 
36

 




--------------------------------------------------------------------------------


“Sole Lead Bookrunner” means Wells Fargo Bank, National Association in its
capacity as sole lead bookrunner.
“Solvent” means, with respect to any Person as of any date of determination,
that 1) at fair valuations, the sum of such Person’s debts (including contingent
liabilities) is less than all of such Person’s assets, 1) such Person is not
engaged or about to engage in a business or transaction for which the remaining
assets of such Person are unreasonably small in relation to the business or
transaction or for which the property remaining with such Person is an
unreasonably small capital, and 1) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and 1) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Subordinated Indebtedness” means any Indebtedness of Parent or its Domestic
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(1) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders, (1) at any time there are two (2) or
more Lenders, “Supermajority Lenders” must include at least 2 Lenders (who are
not Affiliates of one another).
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Termination Event” means (a) a “Reportable Event” described in Section 4043 of
ERISA for which the notice requirement has not been waived by the PBGC, (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing of a
notice of

 
37

 




--------------------------------------------------------------------------------


intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, (f) the imposition of a Lien pursuant to
Section 412 or 430 of the IRC or Section 302 or 4068 of ERISA, (g) the partial
or complete withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan (other than any complete withdrawal that would not constitute
an Event of Default under Section 8.12), (h) any event or condition which
results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, (i) any event or condition which results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer a Multiemployer Plan under Section 4042 of ERISA, (j) any Pension
Plan being in “at risk status” within the meaning of IRC Section 430(i), (k) any
Multiemployer Plan being in “endangered status” or “critical status” within the
meaning of IRC Section 432(b), (l) with respect to any Pension Plan, any Loan
Party or any ERISA Affiliate incurring a substantial cessation of operations
within the meaning of ERISA Section 4062(e); or (m) any event that causes any
Loan Party or any of their ERISA Affiliates to incur liability under Section
409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 4971 or 4975 of the IRC.
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 
38

 




--------------------------------------------------------------------------------


Schedule 3.1
to
Credit Agreement
Conditions Precedent


The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)    the Closing Date shall occur on or before October 12, 2012;
(b)    Agent shall have received a letter duly executed by each Borrower and
each Guarantor authorizing Agent to file appropriate financing statements in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the security interests to be created by the Loan Documents;
(c)    Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect Agent’s Liens in and to the Collateral,
and Agent shall have received searches reflecting the filing of all such
financing statements;
(d)    Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed, and each such
document shall be in full force and effect:
(i)    the Controlled Account Agreements,
(ii)    the Control Agreements,
(iii)    the Guaranty and Security Agreement,
(iv)    a disbursement letter executed and delivered by each Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
(v)    the Fee Letter,
(vi)    the Intercompany Subordination Agreement,
(vii)    a Borrowing Base Certificate, and
(viii)    the Representations and Warranties of Officers,
(e)    Agent shall have received a certificate from the Secretary of each
Borrower and Guarantor (i) attesting to the resolutions of such Borrower’s or
Guarantor’s, as applicable, Board of Directors or equivalent governing body,
authorizing its execution, delivery, and performance of the Agreement and the
other Loan Documents to which such Borrower or Guarantor, as applicable, is a
party,

 
39

 




--------------------------------------------------------------------------------


(ii) authorizing specific officers of such Borrower or Guarantor, as applicable,
to execute the same, and (iii) attesting to the incumbency and signatures of
such specific officers of such Borrower or Guarantor, as applicable;
(f)    Agent shall have received copies of each Borrower’s and each Guarantor’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by the Secretary of such Borrower or Guarantor, as applicable;
(g)    Agent shall have received a certificate of status with respect to each
Borrower and Guarantor, dated within ten (10) days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Borrower or Guarantor, as applicable, which certificate
shall indicate that such Borrower or Guarantor, as applicable, is in good
standing in such jurisdiction;
(h)    Agent shall have received certificates of status with respect to each
Borrower and Guarantor, each dated within thirty (30) days of the Closing Date,
such certificates to be issued by the appropriate officer of the jurisdictions
(other than the jurisdiction of organization of such Borrower or Guarantor) in
which its failure to be duly qualified or licensed could result in a Material
Adverse Effect, which certificates shall indicate that such Borrower or
Guarantor, as applicable, is in good standing in such jurisdictions;
(i)    Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;
(j)    Agent shall have received Collateral Access Agreements with respect to
the following locations: (i) 1625 Sharp Point Drive, Fort Collins, Colorado
80525 and (ii) 20720 Brinson Boulevard, Bend, Oregon 97708;
(k)    Agent shall have received a legal opinion from each of New York,
Delaware, Oregon and Washington counsel to the Loan Parties, each in form and
substance reasonably satisfactory to Agent;
(l)    Borrowers shall have the Required Availability, after giving effect to
the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Loan Parties on the Closing Date under the
Agreement or the other Loan Documents;
(m)    Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of each Loan Party’s
books and records and verification of such Borrower’s representations and
warranties to Lender Group, the results of which shall be satisfactory to Agent,
and (ii) an inspection of locations where each Loan Party’s Inventory is
located, the results of which shall be satisfactory to Agent;
(n)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Borrower and Guarantor, and
(ii) OFAC/PEP searches and customary individual background searches for each
Borrower’s and Guarantor’s senior management and key principals, the results of
which shall be satisfactory to Agent;
(o)    Agent shall have received an appraisal, by an appraiser acceptable to
Agent and addressed to Agent and upon which Agent is authorized to rely, with
respect to each Borrower’s Inventory, the results of which shall be satisfactory
to Agent;

 
40

 




--------------------------------------------------------------------------------


(p)    Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may require to determine the
amount of Revolving Loans available to Borrowers (including, without limitation,
current perpetual inventory records and/or roll-forwards of Accounts and
Inventory through the date of closing and test counts of the Inventory in a
manner satisfactory to Agent, together with such supporting documentation as may
be necessary or appropriate, and other documents and information that will
enable Agent to accurately identify and verify the Collateral), the results of
which in each case shall be satisfactory to Agent, not more than five (5)
Business Days prior to the Closing Date or such earlier date as Agent may agree;
(q)    Agent shall have received a set of Projections of Loan Parties for the
period through December 31, 2014, prepared on a quarterly basis through December
31, 2012 and on an annual basis thereafter, in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent;
(r)    Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement;
(s)    Agent shall have received and reviewed UCC, federal and state tax lien
and judgment search results for the jurisdiction of organization of each
Borrower and Guarantor, the jurisdiction of the chief executive office of each
Borrower and Guarantor, all jurisdictions in which each Borrower and Guarantor
owns real estate (if any) and all other jurisdictions in which material assets
of Borrowers and Guarantors are located, which search results shall be in form
and substance reasonably satisfactory to Agent;
(t)    Each Loan Party shall have received all licenses, approvals or evidence
of other actions required by any Governmental Authority in connection with the
execution and delivery by Loan Parties of the Loan Documents or with the
consummation of the transactions contemplated thereby; and
(u)    all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 
41

 




--------------------------------------------------------------------------------


Schedule 3.6
to
Credit Agreement
Conditions Subsequent


1. No later than November12, 2012, a Control Agreement, duly authorized,
executed and delivered by each applicable Loan Party and each of the following
depository banks: (a) HSBC Bank USA, National Association and (b) KeyBank
National Association; in each case, with respect to the Deposit Accounts of the
Loan Parties maintained at such banks.
2. No later than November12, 2012, a Control Agreement, duly authorized,
executed and delivered by each applicable Loan Party and each of the following
securities intermediaries: (a) UBS Financial Services Inc. and (b) U.S. Bank,
N.A./SVB Asset Management; in each case, with respect to the Securities Accounts
of the Loan Parties maintained at such securities intermediaries.







 
42

 




--------------------------------------------------------------------------------


Schedule 5.1
to
Credit Agreement
Financial Statements, Reports, Certificates


Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:
as soon as available, but in any event within forty-five (45) days after end of
each of Parent’s fiscal quarters; provided, that, if Excess Availability is less
than $12,500,000, as soon as possible but in any event within thirty (30) days
after each of Parent’s fiscal months
(a) an unaudited consolidated balance sheet, income statement, statement of
stockholders’ equity, and statement of cash flow covering Parent’s and its
Subsidiaries’ operations during such period, in each case on a quarterly or
monthly (as applicable) and year-to- date basis together with a comparison
against the corresponding figures for the corresponding period of the prior
fiscal year; and
(b) a Compliance Certificate.
as soon as available, but in any event within ninety (90) days after end of
Parent’s fiscal years
(c) Consolidated financial statements of Parent’s and its Subsidiaries’ for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, or (B) qualification or
exception as to the scope of such audit), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of stockholders’ equity and statement
of cash flow and, if prepared, such accountants’ letter to management) and a
comparison against the corresponding figures for the prior fiscal year; and
(d) a Compliance Certificate.
as soon as available, but in any event within thirty (30) days after the start
of each of Parent’s fiscal year
(e) copies of Parent’s and its Subsidiaries’ Projections, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, in its Permitted Discretion, for the forthcoming fiscal year, quarterly,
certified by the chief financial officer of Parent as being such officer’s good
faith estimate of the financial performance of Parent and its Subsidiaries
during the period covered thereby.
if and when filed by any Loan Party
(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;
(g) any other filings made by any Loan Party or its Subsidiaries with the SEC;
and
(h) any other formal financial reporting information that is provided by any
Loan Party or any of its Subsidiaries to their shareholders generally.


 
43

 




--------------------------------------------------------------------------------


promptly but in any event, within two (2) Business Days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default
(i) notice of such event or condition and a statement of the curative action
that Loan Parties propose to take with respect thereto.
Promptly after the commencement thereof, but in any event within two (2)
Business days after the service of process with respect thereto on Parent or any
of its Subsidiaries,
(j) notice of all actions, suits, or proceedings brought by or against Parent or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Effect.
Promptly after receipt or delivery thereof, or promptly but in any event within
two (2) Business Days after any Loan Party has knowledge of,
(k) any event, circumstances or conditions which reasonably could be expected to
result in a Material Adverse Effect.
Promptly upon the request of Agent,
(l) any other information reasonably requested by Agent relating to the
financial condition of Parent or any of its Subsidiaries.

    



 
44

 




--------------------------------------------------------------------------------


 
Schedule 5.2
to
Credit Agreement
Collateral Reporting


Provide Agent, with copies for each Lender, with each of the documents set forth
below at the following times in form satisfactory to Agent:
Monthly (no later than the fifteenth (15th) day of each month), or, if no Loans,
Letters of Credit or Bank Products are outstanding, thirty (30) days prior to
the request for a Loan, issuance of a Letter of Credit or Bank Product
(a) Inventory system/perpetual reports specifying the cost of Borrowers’
Inventory, by category, with additional detail showing additions to and
deletions therefrom (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting);
(b) a Borrowing Base Certificate;
(c) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting);
(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base;
 (e) a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base;
 
(f) a detailed report of aging, by vendor, of Borrowers’ accounts payable and
any book overdraft, including accruals with respect thereto (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting) and an aging, by vendor, of any held checks; and
 
(g) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ general ledger accounts to its quarterly or monthly (as applicable)
financial statements including any book reserves related to each category.
Promptly upon request by Agent
(h) a report of each Loan Party’s cash and Cash Equivalents.
 
(i) an Account roll-forward with supporting details supplied by sales journals,
collection journals, credit registers and any other records;
 
(j) notice of claims, offset, or disputes asserted by Account Debtors with
respect to Borrowers’ Accounts;
 
(k) a detailed Inventory system/perpetual report together with a reconciliation
to Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting);




 
45

 




--------------------------------------------------------------------------------


 
 (l) an Account roll-forward, in a format acceptable to Agent, tied to the
beginning and ending account receivable balances of Borrowers’ general ledger;
and




 
(m) such other reports as to the Collateral or the financial condition of Parent
and its Subsidiaries, as Agent may request.






 
46

 


